 

EXHIBIT 10.3

 

VENTURE LOAN AND SECURITY AGREEMENT

 

 

Dated as of December 23, 2014

by and among

 

HORIZON TECHNOLOGY FINANCE CORPORATION,

a Delaware corporation

312 Farmington Avenue

Farmington, CT 06032

 

as Lender

 

And

INTERLEUKIN GENETICS, INC.,

a Delaware corporation

135 Beaver Street

Lexington, MA 02452

as Borrower

 

Loan A Commitment Amount: $5,000,000

 

Loan A Commitment Termination Date:      December 23, 2014

 

 

 

 

The Lender and Borrower hereby agree as follows:

 

AGREEMENT

 

1.   Definitions and Construction.

 

1.1  Definitions. As used in this Agreement, the following capitalized terms
shall have the following meanings (such meanings to be equally applicable to
both the singular and plural forms of the terms defined):

 

“Account Control Agreement” means an agreement acceptable to Lender which
perfects via control Lender’s security interest in Borrower’s deposit accounts
and/or securities accounts.

 

“Affiliate” means, with respect to any Person, any other Person that owns or
controls directly or indirectly ten percent (10%) or more of the stock of such
Person, any other Person that controls or is controlled by or is under common
control with such Person and each of such Person’s executive officers,
directors, managers, joint venturers or partners. For purposes of this
definition, the term “control” of a Person means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting Equity
Securities, by contract or otherwise and the terms “controlled by” and “under
common control with” shall have correlative meanings.

 

“Agreement” means this certain Venture Loan and Security Agreement by and
between Borrower and Lender dated as of the date on the cover page hereto (as it
may from time to time be amended, modified or supplemented in a writing signed
by Borrower and Lender).

 

“Anti-Terrorism Laws” means any laws relating to terrorism or money laundering,
including Executive Order No. 13224 (effective September 24, 2001), the USA
PATRIOT Act, the laws comprising or implementing the Bank Secrecy Act, and the
laws administered by OFAC.

 

“Blocked Person” means any Person: (a) listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224, (b) owned or controlled
by, or acting for or on behalf of, any Person that is listed in the annex to, or
is otherwise subject to the provisions of, Executive Order No. 13224, (c) with
which any Lender is prohibited from dealing or otherwise engaging in any
transaction by any Anti-Terrorism Law, (d) that commits, threatens or conspires
to commit or supports “terrorism” as defined in Executive Order No. 13224, or
(e) that is named a “specially designated national” or “blocked person” on the
most current list published by OFAC or other similar list.

 

“Borrower” means Borrower as set forth on the cover page of this Agreement.

 

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banking institutions are authorized or required to close in Connecticut or
Massachusetts.

 

1

 

 

“Claim” has the meaning given such term in Section 10.3 of this Agreement.

 

“Code” means the Uniform Commercial Code as adopted and in effect in the State
of Connecticut, as amended from time to time; provided that if by reason of
mandatory provisions of law, the creation and/or perfection or the effect of
perfection or non-perfection of the security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of Connecticut, the term “Code” shall also mean the Uniform
Commercial Code as in effect from time to time in such jurisdiction for purposes
of the provisions hereof relating to such creation, perfection or effect of
perfection or non-perfection.

 

“Collateral” has the meaning given such term in Section 4.1 of this Agreement.

 

“Commitment Amount” means the Loan A Commitment Amount.

 

“Commitment Fee” has the meaning given such term in Section 2.6(c) of this
Agreement.

 

“Consolidated” means the consolidation of accounts in accordance with GAAP.

 

“Default” means any Event of Default or any event which with the passing of time
or the giving of notice or both would become an Event of Default hereunder.

 

“Default Rate” means the per annum rate of interest equal to five percent (5%)
over the Loan Rate, but such rate shall in no event be more than the highest
rate permitted by applicable law to be charged on commercial loans in a default
situation.

 

“Disclosure Schedule” means Exhibit A attached hereto.

 

“Environmental Laws” means all foreign, federal, state or local laws, statutes,
common law duties, rules, regulations, ordinances and codes, together with all
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any Governmental Authorities, in each case
relating to environmental, health, safety and land use matters, including the
Comprehensive Environmental Response, Compensation and Liability Act of 1980,
the Clean Air Act, the Federal Water Pollution Control Act of 1972, the Solid
Waste Disposal Act, the Federal Resource Conservation and Recovery Act, the
Toxic Substances Control Act and the Emergency Planning and Community
Right-to-Know Act.

 

“Equity Securities” of any Person means (a) all common stock, preferred stock,
participations, shares, partnership interests, membership interests or other
equity interests in and of such Person (regardless of how designated and whether
or not voting or non-voting) and (b) all warrants, options and other rights to
acquire any of the foregoing.

 

“ERISA” has the meaning given to such term in Section 7.12 of this Agreement.

 

“Event of Default” has the meaning given to such term in Section 8 of this
Agreement.

 

“Funding Certificate” means a certificate executed by a duly authorized
Responsible Officer of Borrower substantially in the form of Exhibit B or such
other form as Lender may agree to accept.

 

2

 

 

“Funding Date” means any date on which a Loan is made to or on account of
Borrower under this Agreement.

 

“GAAP” means generally accepted accounting principles as in effect in the United
States of America from time to time, consistently applied.

 

“Good Faith Deposit” has the meaning given such term in Section 2.6(a) of this
Agreement.

 

“Governmental Authority” means (a) any federal, state, county, municipal or
foreign government, or political subdivision thereof, (b) any governmental or
quasi-governmental agency, authority, board, bureau, commission, department,
instrumentality or public body, (c) any court or administrative tribunal, or
(d) with respect to any Person, any arbitration tribunal or other
non-governmental authority to whose jurisdiction that Person has consented.

 

“Hazardous Materials” means all those substances which are regulated by, or
which may form the basis of liability under, any Environmental Law, including
all substances identified under any Environmental Law as a pollutant,
contaminant, hazardous waste, hazardous constituent, special waste, hazardous
substance, hazardous material, or toxic substance, or petroleum or petroleum
derived substance or waste.

 

“Horizon” means Horizon Technology Finance Corporation.

 

“Indebtedness” means, with respect to any Person, the aggregate amount of,
without duplication, (a) all obligations of such Person for borrowed money, (b)
all obligations of such Person evidenced by bonds, debentures, notes or other
similar instruments, (c) all obligations of such Person to pay the deferred
purchase price of property or services (excluding trade payables aged less than
one hundred eighty (180) days), (d) all capital lease obligations of such
Person, (e) all obligations or liabilities of others secured by a Lien on any
asset of such Person, whether or not such obligation or liability is assumed,
(f) all obligations or liabilities of others guaranteed by such Person, and (g)
any other obligations or liabilities which are required by GAAP to be shown as
debt on the balance sheet of such Person.

 

“Indemnified Person” has the meaning given such term in Section 10.3 of this
Agreement.

 

“Intellectual Property” means, with respect to any Person, all of such Person’s
right, title and interest in and to patents, patent rights (and applications and
registrations therefor and divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same), trademarks and service marks
(and applications and registrations therefor and the goodwill associated
therewith), whether registered or not, inventions, copyrights (including
applications and registrations therefor and like protections in each work or
authorship and derivative work thereof), whether published or unpublished, mask
works (and applications and registrations therefor), trade names, trade styles,
software and computer programs, source code, object code, trade secrets,
licenses, methods, processes, know how, drawings, specifications, descriptions,
and all memoranda, notes, and records with respect to any research and
development, all whether now owned or subsequently acquired or developed by such
Person and whether in tangible or intangible form or contained on magnetic media
readable by machine together with all such magnetic media (but not including
embedded computer programs and supporting information included within the
definition of “goods” under the Code).

 

3

 

 

“Internal Revenue Code” has the meaning given such term in Section 5.18 of this
Agreement.

 

“Investment” means the purchase or acquisition of any capital stock, equity
interest, or any obligations or other securities of, or any interest in, any
Person, or the extension of any advance, loan, extension of credit or capital
contribution to, or any other investment in, or deposit with, any Person.

 

“Landlord Agreement” means an agreement substantially in the form provided by
Lender to Borrower or such other form as Lender may agree to accept.

 

“Lender” means the Lender as set forth on the cover page of this Agreement.

 

“Lender’s Expenses” means all reasonable costs or expenses (including reasonable
attorneys’ fees and expenses) incurred in connection with the preparation,
negotiation, documentation, drafting, amendment, modification, administration,
perfection and funding of the Loan Documents; and all of Lender’s attorneys’
fees, costs and expenses incurred in enforcing or defending the Loan Documents
(including fees and expenses of appeal or review), including the exercise of any
rights or remedies afforded hereunder or under applicable law, whether or not
suit is brought, whether before or after bankruptcy or insolvency, including all
fees and costs incurred by Lender in connection with such Lender’s enforcement
of its rights in a bankruptcy or insolvency proceeding filed by or against
Borrower, any Subsidiary or their respective Property.

 

“Lien” means any voluntary or involuntary security interest, pledge, bailment,
lease, mortgage, hypothecation, conditional sales and title retention agreement,
encumbrance or other lien with respect to any Property in favor of any Person.

 

“Loan” means each advance of credit by Lender to Borrower under this Agreement.

 

“Loan A” means the advance of credit by Lender to Borrower under this Agreement
in the Loan A Commitment Amount.

 

“Loan A Commitment Amount” has the meaning set forth on the cover page of this
Agreement.

 

“Loan A Commitment Termination Date” has the meaning set forth on the cover page
of this Agreement.

 

“Loan A Final Payment” has the meaning given such term in Section 2.2(g) of this
Agreement.

 



4

 

 

“Loan Amortization Date” means the Payment Date on which Borrower is required,
pursuant to Section 2.2 (a) below, to commence making equal payments of
principal plus accrued interest on the outstanding principal amount of the Loan.

 

“Loan Documents” means, collectively, this Agreement, the Note, the Warrant, any
Landlord Agreement, any Account Control Agreement and all other documents,
instruments and agreements entered into in connection with this Agreement.

 

“Loan Rate” means, with respect to each Loan, the per annum rate of interest
equal to 9.00% plus the amount by which the one month LIBOR Rate (rounded to the
nearest one hundredth percent), as reported in the Wall Street Journal exceeds
0.50%. Notwithstanding the foregoing, in no event shall the Loan Rate be less
than 9.00%.

 

“Material Adverse Effect” means a material adverse effect on (a) the condition
(financial or otherwise), business or operations of Borrower, (b) the ability of
Borrower to perform its Obligations under the Loan Documents or (c) the value of
the Collateral or Lender’s security interest in the Collateral.

 

“Maturity Date” means, with respect to each Loan, forty-five (45) months from
the first day of the month next following the month in which the Funding Date
for such Loan occurs, or if earlier, the date of acceleration of such Loan
following an Event of Default or the date of prepayment, whichever is
applicable.

 

“Note” means each promissory note executed in connection with the Loan in
substantially the form of Exhibit C attached hereto.

 

“Obligations” means all debt, principal, interest, fees, charges, and other
amounts, obligations, covenants, and duties owing by Borrower to Lender of any
kind and description arising under by the Loan Documents (other than the
Warrant) and whether or not for the payment of money), whether direct or
indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, including all Lender’s Expenses.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Officer’s Certificate” means a certificate executed by a Responsible Officer
substantially in the form of Exhibit E or such other form as Lender may agree to
accept.

 

“Payment Date” has the meaning given such term in Section 2.2(a) of this
Agreement.

 

“Permitted Indebtedness” means and includes:

 

(a) Indebtedness of Borrower to Lender under this Agreement;

 

(b) Indebtedness arising from the endorsement of instruments in the ordinary
course of business;

 

5

 

 

(c) Indebtedness of Borrower existing on the date hereof and set forth on the
Disclosure Schedule;

 

(d) intercompany Indebtedness owed by any Subsidiary to Borrower or any
wholly-owned Subsidiary, as applicable; provided that, if applicable, such
Indebtedness is also permitted as a Permitted Investment and, in the case of
such Indebtedness owed to Borrower, such Indebtedness shall be evidenced by one
or more promissory notes;

 

(e) Indebtedness secured by Permitted Liens pursuant to subsection (f) of such
definition; and

 

(f) extensions, refinancings, modifications, amendments and restatements of any
items of Permitted Indebtedness under subsections (c), (d) and (e) above;
provided that the principal amount thereof is not increased or the terms thereof
are not modified to impose materially more burdensome terms upon Borrower.

 

“Permitted Investments” means and includes any of the following Investments as
to which Lender has a perfected security interest:

 

(a) Deposits and deposit accounts with commercial banks organized under the laws
of the United States or a state thereof to the extent: (i) the deposit accounts
of each such institution are insured by the Federal Deposit Insurance
Corporation up to the legal limit; and (ii) each such institution has an
aggregate capital and surplus of not less than One Hundred Million Dollars
($100,000,000);

 

(b) Investments in marketable obligations issued or fully guaranteed by the
United States and maturing not more than one (1) year from the date of issuance;

 

(c) Investments in open market commercial paper rated at least “A1” or “P1” or
higher by a national credit rating agency and maturing not more than one (1)
year from the creation thereof;

 

(d) Investments pursuant to or arising under currency agreements or interest
rate agreements entered into in the ordinary course of business;

 

(e) Investments by Borrower and Subsidiaries in their Subsidiaries outstanding
on the date hereof or Investments by Borrower in new Subsidiaries, subject to
the terms of this Agreement;

 

(f) Investments consisting of the endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of
business;

 

(g) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of business;

 

6

 

 

(h) Investments consisting of (i) travel advances and employee relocation loans
and other employee loans and advances in the ordinary course of business, and
(ii) loans to employees, officers or directors relating to the purchase of
equity securities of Borrower or its Subsidiaries pursuant to employee stock
purchase plans or agreements approved by Borrower's board of directors, not to
exceed (in the aggregate for all such Investments set forth in clauses (i) and
(ii) together) One Hundred Thousand Dollars ($100,000.00); and

 

(i) other Investments aggregating not in excess of One Hundred Thousand Dollars
($100,000) at any time.

 

“Permitted Licenses” means and includes (i) non-exclusive licenses of
Intellectual Property entered into in the ordinary course of business and (ii)
exclusive licenses of Intellectual Property entered into in the ordinary course
of business, provided that such exclusive licenses could not result in a legal
transfer of title of the licensed Intellectual Property, but may be exclusive in
respects other than territory and may be exclusive as to territory only as to
discrete geographical areas outside of the United States.

 

“Permitted Liens” means and includes:

 

(a) the Liens created by this Agreement;

 

(b) Liens for fees, taxes, levies, imposts, duties or other governmental charges
of any kind which are not yet delinquent or which are being contested in good
faith by appropriate proceedings which suspend the collection thereof (provided
that such appropriate proceedings do not involve any substantial danger of the
sale, forfeiture or loss of any material item of Collateral which in the
aggregate is material to Borrower and that Borrower has adequately bonded such
Lien or reserves sufficient to discharge such Lien have been provided on the
books of Borrower);

 

(c) Liens identified on the Disclosure Schedule;

 

(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
similar Liens arising in the ordinary course of business and which are not
delinquent or remain payable without penalty or which are being contested in
good faith and by appropriate proceedings (provided that such appropriate
proceedings do not involve any substantial danger of the sale, forfeiture or
loss of any material item of Collateral or Collateral which in the aggregate is
material to Borrower and that Borrower has adequately bonded such Lien or
reserves sufficient to discharge such Lien have been provided on the books of
Borrower);

 

(e) Permitted Licenses;

 

(f) purchase money Liens (i) on Equipment acquired or held by Borrower incurred
for financing the acquisition of the Equipment securing no more than Seven
Hundred Fifty Thousand Dollars ($750,000.00) in the aggregate amount
outstanding, or (ii) existing on Equipment when acquired, if the Lien is
confined to the property and improvements and the proceeds of the Equipment;

 

7

 

 

(g) Liens incurred in the extension, renewal or refinancing of the indebtedness
secured by Liens described in (c), (e) and (g) above, but any extension, renewal
or replacement Lien must be limited to the property encumbered by the existing
Lien and the principal amount of the indebtedness may not increase;

 

(h) Liens to secure payment of workers’ compensation, employment insurance,
old-age pensions, social security and other like obligations incurred in the
ordinary course of business (other than Liens imposed by ERISA);

 

(i)  leases or subleases of real property granted in the ordinary course of
Borrower’s business, and leases, subleases, licenses or sublicenses of personal
property granted in the ordinary course of Borrower’s business;

 

(j)  Liens arising from attachments or judgments, orders, or decrees in
circumstances not constituting an Event of Default under Sections 8.7 and 8.9;

 

(k)  banker’s liens, rights of setoff and Liens in favor of financial
institutions incurred made in the ordinary course of business arising in
connection with Borrower’s deposit accounts or securities accounts held at such
institutions solely to secure payment of fees and similar costs and expenses and
provided such accounts are maintained in compliance with Section 7.13 hereof;
and

 

(l)  precautionary Liens filed in connection with operating leases so long as
such Liens are limited to applicable leased Equipment.

 

“Person” means and includes any individual, any partnership, any corporation,
any business trust, any joint stock company, any limited liability company, any
unincorporated association or any other entity and any domestic or foreign
national, state or local government, any political subdivision thereof, and any
department, agency, authority or bureau of any of the foregoing.

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, whether tangible or intangible.

 

“Responsible Officer” has the meaning given such term in Section 6.3 of this
Agreement.

 

“Restricted License” means any license or other agreement with respect to which
Borrower is the licensee and such license or agreement is material to Borrower’s
business and (a) that prohibits or otherwise restricts Borrower from granting a
security interest in Borrower’s interest in such license or agreement or any
other property or (b) for which a default under or termination of could
interfere with Lender’s right to sell any Collateral.

 

“Right to Payment” has the meaning given such term in Section 4.1 of this
Agreement.

 

“Scheduled Payments” has the meaning given such term in Section 2.2(a) of this
Agreement.

 

8

 

 

“Solvent” has the meaning given such term in Section 5.12 of this Agreement.

 

“Subsidiary” means any corporation or other entity of which a majority of the
outstanding Equity Securities entitled to vote for the election of directors or
other governing body (otherwise than as the result of a default) is owned by
Borrower directly or indirectly through Subsidiaries.

 

“Transfer” has the meaning given such term in Section 7.4 of this Agreement.

 

“Warrant” means the separate warrant or warrants dated on or about the date
hereof in favor of each Lender or its designees to purchase securities of
Borrower.

 

1.2  Construction. References in this Agreement to “Articles,” “Sections,”
“Exhibits,” “Schedules” and “Annexes” are to recitals, articles, sections,
exhibits, schedules and annexes herein and hereto unless otherwise indicated.
References in this Agreement and each of the other Loan Documents to any
document, instrument or agreement shall include (a) all exhibits, schedules,
annexes and other attachments thereto, (b) all documents, instruments or
agreements issued or executed in replacement thereof, and (c) such document,
instrument or agreement, or replacement or predecessor thereto, as amended,
modified and supplemented from time to time and in effect at any given time
(subject, in the case of clauses (b) and (c), to any restrictions on such
replacement, amendment, modification or supplement set forth in the Loan
Documents). The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement or any other Loan Document shall refer to
this Agreement or such other Loan Document, as the case may be, as a whole and
not to any particular provision of this Agreement or such other Loan Document,
as the case may be. The words “include” and “including” and words of similar
import when used in this Agreement or any other Loan Document shall not be
construed to be limiting or exclusive. Unless the context requires otherwise,
any reference in this Agreement or any other Loan Document to any Person shall
be construed to include such Person’s successors and assigns. Unless otherwise
indicated in this Agreement or any other Loan Document, all accounting terms
used in this Agreement or any other Loan Document shall be construed, and all
accounting and financial computations hereunder or thereunder shall be computed,
in accordance with GAAP, and all terms describing Collateral shall be construed
in accordance with the Code; provided that if at any time any change in GAAP
would affect the computation of any requirement set forth in any Loan Document,
and either Borrower or Lender shall so request, Borrower and Lender shall
negotiate in good faith to amend such requirement to preserve the original
intent thereof in light of such change in GAAP; provided, further, that, until
so amended, (a) such requirement shall continue to be computed in accordance
with GAAP prior to such change therein and (b) Borrower shall provide Lender
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such requirement made before and after giving effect to such
change in GAAP. Notwithstanding any provision of this Agreement to the contrary,
all leases and obligations under any leases of any Person that are or would be
characterized as operating leases and/or operating lease obligations in
accordance with GAAP on January 1, 2014 (whether or not such operating leases
and/or operating lease obligations were in effect on such date) shall continue
to be accounted for as operating leases (and not as capitalized leases) for
purposes of this Agreement regardless of any change in GAAP following the date
that would otherwise require such obligations to be recharacterized as
capitalized leases. The terms and information set forth on the cover page of
this Agreement are incorporated into this Agreement.

 

9

 

 

2.  Loan; Repayment.

 

2.1  Commitments.

 

(a) The Commitment Amounts. Subject to the terms and conditions of this
Agreement and relying upon the representations and warranties herein set forth
as and when made or deemed to be made, Horizon agrees to lend to Borrower prior
to the Loan A Commitment Termination Date, Loan A.

 

(b) The Loan and the Note. The obligation of Borrower to repay the unpaid
principal amount of and interest on the Loan shall be evidenced by a Note issued
to the relevant Lender.

 

(c) Use of Proceeds. The proceeds of the Loan shall be used solely for working
capital or general corporate purposes of Borrower.

 

(d) Termination of Commitment to Lend. Notwithstanding anything in the Loan
Documents, the Lender’s obligation to lend the undisbursed portion of the
Commitment Amount to Borrower hereunder shall terminate on the earlier of (i) at
Lender’s election exercised in good faith and in a commercially reasonable
manner, the occurrence of any Event of Default hereunder, and (ii) with respect
to Loan A, the Loan A Commitment Termination Date. Notwithstanding the
foregoing, Lender’s obligation to lend the undisbursed portion of the Commitment
Amount to Borrower shall terminate if, in Lender’ discretion exercised in good
faith and in a commercially reasonable manner, there has been a material adverse
change in the general affairs, management, results of operations or financial
condition of Borrower, whether or not arising from transactions in the ordinary
course of business, or there has been any material adverse deviation by Borrower
from the business plan of Borrower presented to Lender on or before the date of
this Agreement.

 

2.2  Payments.

 

(a) Scheduled Payments. Borrower shall make (i) a payment of accrued interest
only to Lender on the outstanding principal amount of the Loan on the first
fifteen (15) Payment Dates specified in the Note applicable to the Loan and (ii)
an equal payment of principal plus accrued interest to Lender on the outstanding
principal amount of the Loan on the next thirty (30) Payment Dates as set forth
in the Note (collectively, the “Scheduled Payments”). Borrower shall make such
Scheduled Payments commencing on the date set forth in the Note Loan and
continuing thereafter on the first Business Day of each calendar month (each a
“Payment Date”) through the Maturity Date. In any event, all unpaid principal
and accrued interest shall be due and payable in full on the Maturity Date.

 

10

 

 

(b) Interim Payment. Unless the Funding Date for the Loan is the first day of a
calendar month, Borrower shall pay the per diem interest (accruing at the Loan
Rate from the Funding Date through the last day of that month) payable with
respect to the Loan on the first Business Day of the next calendar month.

 

(c) Payment of Interest. Borrower shall pay interest on each Loan at a per annum
rate of interest equal to the Loan Rate. The Loan Rate shall initially be
calculated using the LIBOR Rate reported in the Wall Street Journal on the date
which is five (5) Business Days prior to the proposed date of disbursement of
the Loan, but shall thereafter be calculated for each calendar month using the
LIBOR Rate reported in the Wall Street Journal on the first calendar day of such
month, provided, however, that if the first calendar day of any month is not a
Business Day, the Loan Rate shall be calculated using the LIBOR Rate reported in
the Wall Street Journal on the Business Day immediately preceding the first
calendar day of such month. Interest (including interest at the Default Rate, if
applicable) shall be computed on the basis of a 360-day year for the actual
number of days elapsed. Notwithstanding any other provision hereof, the amount
of interest payable hereunder shall not in any event exceed the maximum amount
permitted by the law applicable to interest charged on commercial loans.

 

(d) Application of Payments. All payments received by Lender prior to an Event
of Default shall be applied as follows: (i) first, to Lender’s Expenses then due
and owing; and (ii) second, ratably, to all Scheduled Payments then due and
owing (provided, however, if such payments are not sufficient to pay the whole
amount then due, such payments shall be applied first to unpaid interest at the
Loan Rate, then to the remaining amounts then due). After an Event of Default,
all payments and application of proceeds shall be made as set forth in Section
9.7.

 

(e) Late Payment Fee. Borrower shall pay to Lender a late payment fee equal to
six percent (6%) of any Scheduled Payment not paid when due to such Lender.

 

(f)  Default Rate. Borrower shall pay interest at a per annum rate equal to the
Default Rate on any amounts required to be paid by Borrower to Lender under this
Agreement or the other Loan Documents (including Scheduled Payments), payable
with respect to the Loan, accrued and unpaid interest, and any fees or other
amounts which remain unpaid after such amounts are due. If an Event of Default
has occurred and the Obligations have been accelerated (whether automatically or
by Lender’s election), Borrower shall pay interest on the aggregate, outstanding
accelerated balance hereunder from the date of the Event of Default until all
Events of Default are cured, at a per annum rate equal to the Default Rate.

 

(g) Final Payment. Borrower shall pay to Horizon a payment in the amount of Two
Hundred Twenty-Five Thousand Dollars ($225,000) (the “Loan A Final Payment”)
upon the earlier of (A) payment in full of the principal balance of Loan A, (B)
an Event of Default and demand by any Lender of payment in full of Loan A or (C)
the Maturity Date, as applicable.

 

11

 

 

2.3 Prepayments.

 

(a) Mandatory Prepayment Upon an Acceleration. If the Loan is accelerated
following the occurrence of an Event of Default pursuant to Section 9.1(a)
hereof, then Borrower, in addition to any other amounts which may be due and
owing hereunder, shall immediately pay to Lender the amount set forth in Section
2.3(b) below, as if Borrower had opted to prepay on the date of such
acceleration.

 

(b) Optional Prepayment. Upon ten (10) Business Days’ prior written notice to
Lender, Borrower may, at its option, at any time, prepay all (and not less than
all) of the outstanding Loan by simultaneously paying to Lender an amount equal
to (i) any accrued and unpaid interest on the outstanding principal balance of
the Loan being prepaid; plus (ii) an amount equal to (A) if such Loan is prepaid
on or before the date that is fifteen (15) months from the Funding Date thereof,
four percent (4%) of the then outstanding principal balance of such Loan, (B) if
such Loan is prepaid more than fifteen (15) months from the Funding Date thereof
but on or before the date that is twenty-seven (27) months from such Funding
Date, two percent (2%) of the then outstanding principal balance of such Loan,
or (C) if such Loan is prepaid more than twenty-seven (27) months from the
Funding Date thereof, one percent (1%) of the then outstanding principal balance
of such Loan; plus (iii) the outstanding principal balance of such Loan; plus
(iv) all other sums, if any, that shall have become due and payable hereunder.

 

2.4  Other Payment Terms.

 

(a) Place and Manner. Borrower shall make all payments due to Lender in lawful
money of the United States. All payments of principal, interest, fees and other
amounts payable by Borrower hereunder shall be made, in immediately available
funds, not later than 10:00 a.m. Connecticut time, on the date on which such
payment is due. Borrower shall make such payments to Lender via wire transfer or
ACH as instructed by Lender from time to time.

 

(b) Date. Whenever any payment is due hereunder on a day other than a Business
Day, such payment shall be made on the next succeeding Business Day, and such
extension of time shall be included in the computation of interest or fees, as
the case may be.

 

(c) Taxes.

 

(i)      Unless otherwise required under applicable law, any and all payments
made hereunder or under the Notes shall be made free and clear of and without
deduction for any taxes; provided that if Borrower shall be required to deduct
any taxes from such payments, then (A) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 2.4(c)) the Lender
receives an amount equal to the sum it would have received had no such
deductions been made, (B) Borrower shall make such deductions and (C) Borrower
shall pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.

 

12

 

 

(ii)      Borrower shall indemnify Lender, within 10 days after written demand
therefor, for the full amount of any taxes imposed or asserted directly on
Lender by any Governmental Authority on or attributable to amounts payable under
this Agreement solely as a result of Lender entering into this Agreement to the
extent such taxes are paid by Lender, and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority; provided, however, that such indemnified taxes shall not include
income or franchise taxes imposed on (or measured by) Lender’s net income by the
jurisdiction, or any political subdivision thereof or taxing authority therein,
under the laws of which such recipient is organized or in which its principal
office is located or in which its applicable lending office is located. A
certificate as to the amount of such payment or liability delivered to Borrower
by Lender shall be conclusive absent manifest error.

 

(iii)      Promptly after any payment of taxes by Borrower hereunder to a
Governmental Authority, Borrower shall deliver to Lender the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to Lender.

 

(iv)      If Lender is entitled to an exemption from or reduction of withholding
tax under the law of the jurisdiction in which Borrower is located, or any
treaty to which such jurisdiction is a party, with respect to payments under
this Agreement, Lender shall deliver to Borrower, as reasonably requested by
Borrower, such properly completed and executed documentation prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate.

 

(v)      If Lender receives a refund in respect of taxes paid by Borrower
pursuant to this Section 2.4(c), which in the discretion of Lender exercised in
good faith and a commercially reasonable manner is allocable to such payment, it
shall promptly pay such refund, together with any other amounts paid by Borrower
in connection with such refunded taxes, to Borrower, net of all reasonable
out-of-pocket expenses (including any taxes to which Lender has become subject
as a result of its receipt of such refund) of Lender incurred in obtaining such
refund and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided that Borrower,
upon the request of the Lender, shall repay to Lender amounts paid over pursuant
to the preceding clause (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) in the event that Lender is required to
repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this paragraph (v), in no event will Lender be required to pay
any amount to Borrower pursuant to this paragraph (v) the payment of which would
place Lender in a less favorable net after-tax position than Lender would have
been in if the indemnification payments or additional amounts giving rise to
such refund had never been paid. This paragraph shall not be construed to
require Lender to make available its tax returns (or any other information
relating to its taxes that it deems confidential) to Borrower or any other
Person.

 

13

 

 

2.5  Procedure for Making the Loan.

 

(a) Notice. Borrower shall notify Lender of the date on which Borrower desires
Lender to make any Loan at least five (5) Business Days in advance of the
desired Funding Date, unless the Lender elects at its discretion acting in good
faith and a commercially reasonable manner to allow the Funding Date for a Loan
to be made by Lender to be within five (5) Business Days of Borrower’s notice.
Borrower’s execution and delivery to Lender of one or more Notes in respect of a
Loan shall be Borrower’s agreement to the terms and calculations thereunder with
respect to such Loan. Lender’s obligation to make any Loan shall be expressly
subject to the satisfaction of the conditions set forth in Section 3.

 

(b) Loan Rate Calculation. Prior to each Funding Date for any Loan, Lender shall
establish the Loan Rate with respect to such Loan, which shall be set forth in
the Note to be executed by Borrower with respect to such Loan and shall be
conclusive in the absence of a manifest error.

 

(c) Disbursement. Lender shall disburse the proceeds of the Loan by wire
transfer to Borrower at the account specified in the Funding Certificate for
such Loan.

 

2.6  Good Faith Deposit; Legal and Closing Expenses; and Commitment Fee.

 

(a) Good Faith Deposit. Borrower has delivered to Horizon a good faith deposit
in the amount of Forty Thousand Dollars ($40,000) (the “Good Faith Deposit”).
The Good Faith Deposit paid to Horizon will be credited to the Commitment Fee
payable to the Lender. If the Funding Date does not occur for any reason other
than Lender’s election not to proceed with the funding of the Loan, Lender shall
retain the Good Faith Deposit as compensation for its time, expenses and
opportunity cost. If Lender elects not to proceed with the funding of the Loan,
the Lender shall deduct the Lender’s Expenses incurred by Lender from the Good
Faith Deposit and return the balance of the Good Faith Deposit to Borrower.

 

(b) Legal, Due Diligence and Documentation Expenses. Concurrently with its
execution and delivery of this Agreement, Borrower shall reimburse Lender for
Lender’s reasonable legal, due diligence and documentation expenses incurred in
connection with the negotiation and documentation of this Agreement and the Loan
Documents.

 

(c) Commitment Fee. Borrower shall pay concurrently with its execution and
delivery of this Agreement a commitment fee to Horizon in the amount of Fifty
Thousand Dollars ($50,000) minus the amount of the Good Faith Deposit credited
thereto pursuant to Section 2.6(a) above (the “Commitment Fee”). The Commitment
Fee shall be retained by the Lender and be deemed fully earned upon receipt.

 

14

 

 

3.  Conditions of Loan.

 

3.1 Conditions Precedent to Closing. At the time of the execution and delivery
of this Agreement, Lender shall have received, in form and substance reasonably
satisfactory to Lender, all of the following (unless Lender has agreed to waive
such condition or document, in which case such condition or document shall be a
condition precedent to the making of any Loan and shall be deemed added to
Section 3.2):

 

(a) Loan Agreement. This Agreement duly executed by Borrower and Lender.

 

(b) Warrant. The Warrant duly executed by Borrower.

 

(c) Secretary’s Certificate. A certificate of the secretary or assistant
secretary of Borrower, dated as of the date hereof, with copies of the following
documents attached: (i) the certificate of incorporation and bylaws (or
equivalent documents) of Borrower certified by Borrower as being complete and in
full force and effect on the date thereof, (ii) incumbency and representative
signatures, and (iii) resolutions authorizing the execution and delivery of this
Agreement and each of the other Loan Documents.

 

(d) Good Standing Certificates. A good standing certificate from Borrower’s
state of organization and the state in which Borrower’s principal place of
business is located, each dated as of a date no earlier than thirty (30) days
prior to the date hereof.

 

(e) Certificate of Insurance. Evidence of the insurance coverage required by
Section 6.8 of this Agreement.

 

(f) Consents. All necessary consents of shareholders and other third parties
with respect to the execution, delivery and performance of this Agreement, the
Warrant and the other Loan Documents.

 

(g) Legal Opinion. A legal opinion of Borrower’s counsel, dated as of the date
hereof, covering the matters set forth in Exhibit D hereto.

 

(h) Account Control Agreements. Account Control Agreements for all of Borrower’s
deposit accounts and securities accounts duly executed by all of the parties
thereto, in the forms provided by or reasonably acceptable to Lender.

 

(i) Fees and Expenses. Payment of all fees and expenses then due hereunder or
under any other Loan Document.

 

(j) Other Documents. Such other documents and completion of such other matters,
as Lender may reasonably deem necessary or appropriate.

 

15

 

 

3.2  Conditions Precedent to Making Loan A. The obligation of Lender to make
Loan A is further subject to satisfaction of the following conditions as of the
applicable Funding Date:

 

(a) No Default. No Default or Event of Default shall have occurred and be
continuing.

 

(b) Landlord Agreements. Borrower shall have provided Lender with a Landlord
Agreement for each location where Borrower’s books and records and the
Collateral is located (unless Borrower is the fee owner thereof).

 

(c) Note. Borrower shall have duly executed and delivered a Note in the amount
of the Loan A to Horizon.

 

(d) UCC Financing Statements. Lender shall have received such documents,
instruments and agreements, including UCC financing statements or amendments to
UCC financing statements and UCC financing statement searches, as Lender shall
reasonably request to evidence the perfection and priority of the security
interests granted to Lender pursuant to Section 4. Borrower authorizes Lender to
file any UCC financing statements, continuations of or amendments to UCC
financing statements Lender deems necessary to perfect its security interest in
the Collateral.

 

(e) Funding Certificate. Borrower shall have duly executed and delivered to
Lender a Funding Certificate for such Loan.

 

(f) Sale of Equity Securities. Borrower shall have provided Lender with evidence
reasonably satisfactory to Lender that Borrower has received gross cash proceeds
of not less than Five Million Dollars ($5,000,000) from the sale of Equity
Securities.

 

(g) Representations and Warranties. The representations and warranties made by
Borrower in Section 5 and in the other Loan Documents shall be true and correct
in all material respects as of such Funding Date, except for such statements
which speak as of a specific date.

 

(h) Other Documents. Borrower shall have provided Lender with such other
documents and completion of such other matters, as Lender may reasonably deem
necessary or appropriate.

 

3.3  Covenant to Deliver. Borrower agrees (not as a condition but as a covenant)
to deliver to Lender each item required to be delivered to Lender as a condition
to Loan, if such Loan is advanced. Borrower expressly agrees that the extension
of any Loan prior to the receipt by Lender of any such item shall not constitute
a waiver by Lender of Borrower’s obligation to deliver such item (unless Lender
has waived such item in writing), and any such extension in the absence of a
required item shall be in each Lender’s sole discretion.

 

16

 

 

4.  Creation of Security Interest.

 

4.1  Grant of Security Interests. Borrower grants to Lender a valid, continuing
security interest in all presently existing and hereafter acquired or arising
Collateral in order to secure prompt, full and complete payment of any and all
Obligations and in order to secure prompt, full and complete performance by
Borrower of each of its covenants and duties under each of the Loan Documents
(other than the Warrants). The “Collateral” shall mean and include all right,
title, interest, claims and demands of Borrower in the following:

 

(a) All goods (and embedded computer programs and supporting information
included within the definition of “goods” under the Code) and equipment now
owned or hereafter acquired, including all laboratory equipment, computer
equipment, office equipment, machinery, fixtures, vehicles (including motor
vehicles and trailers), and any interest in any of the foregoing, and all
attachments, accessories, accessions, replacements, substitutions, additions,
and improvements to any of the foregoing, wherever located;

 

(b) All inventory now owned or hereafter acquired, including all merchandise,
raw materials, parts, supplies, packing and shipping materials, work in process
and finished products including such inventory as is temporarily out of
Borrower’s custody or possession or in transit and including any returns upon
any accounts or other proceeds, including insurance proceeds, resulting from the
sale or disposition of any of the foregoing and any documents of title
representing any of the above, and Borrower’s books relating to any of the
foregoing;

 

(c) All contract rights and general intangibles (except to the extent included
within the definition of Intellectual Property), now owned or hereafter
acquired, including goodwill, license agreements, franchise agreements,
blueprints, drawings, purchase orders, customer lists, route lists,
infringements, claims, software, computer programs, computer disks, computer
tapes, literature, reports, catalogs, design rights, income tax refunds, payment
intangibles, commercial tort claims, payments of insurance and rights to payment
of any kind;

 

(d) All now existing and hereafter arising accounts, contract rights, royalties,
license rights, license fees and all other forms of obligations owing to
Borrower arising out of the sale or lease of goods, the licensing of technology
or the rendering of services by Borrower (subject, in each case, to the
contractual rights of third parties to require funds received by Borrower to be
expended in a particular manner), whether or not earned by performance, and any
and all credit insurance, guaranties, and other security therefor, as well as
all merchandise returned to or reclaimed by Borrower and Borrower’s books
relating to any of the foregoing;

 

(e) All documents, cash, deposit accounts, letters of credit and letters of
credit rights (whether or not the letter of credit is evidenced by a writing)
and other supporting obligations, certificates of deposit, instruments,
promissory notes, chattel paper (whether tangible or electronic) and investment
property, including all securities, whether certificated or uncertificated,
security entitlements, securities accounts, commodity contracts and commodity
accounts, and all financial assets held in any securities account or otherwise,
wherever located, now owned or hereafter acquired and Borrower’s books relating
to the foregoing; and

 

17

 

 

(f) To the extent not covered by clauses (a) through (e), all other personal
property of the Borrower, whether tangible or intangible, and any and all rights
and interests in any of the above and the foregoing and, any and all claims,
rights and interests in any of the above and all substitutions for, additions
and accessions to and proceeds thereof, including insurance, condemnation,
requisition or similar payments and proceeds of the sale or licensing of
Intellectual Property to the extent such proceeds no longer constitute
Intellectual Property.

 

Notwithstanding the foregoing, the Collateral shall not include (i) any
equipment that now or hereafter is subject to a Lien permitted by clause (f) of
the definition of “Permitted Liens” or (ii) any Intellectual Property; provided,
however, that the Collateral shall include all accounts receivables, accounts,
and general intangibles that consist of rights to payment and proceeds from the
sale, licensing or disposition of all or any part, or rights in, the foregoing
(the “Rights to Payment”). Notwithstanding the foregoing, if a judicial
authority (including a U.S. Bankruptcy Court) holds that a security interest in
the underlying Intellectual Property is necessary to have a security interest in
the Rights to Payment, then the Collateral shall automatically, and effective as
of the date hereof, include the Intellectual Property to the extent necessary to
permit perfection of Lender’s security interest in the Rights to Payment.

 

4.2  After-Acquired Property. If Borrower shall at any time acquire a commercial
tort claim having a value in excess of Fifty Thousand Dollars ($50,000), as
defined in the Code, Borrower shall immediately notify Lender in writing signed
by Borrower of the brief details thereof and grant to Lender in such writing a
security interest therein and in the proceeds thereof, all upon the terms of
this Agreement, with such writing to be in form and substance satisfactory to
Lender.

 

4.3  Duration of Security Interest. Lender’s security interest in the Collateral
shall continue until the payment in full and the satisfaction of all Obligations
(other than inchoate indemnification and similar obligations), and termination
of Lender’s commitment to fund the Loan, whereupon such security interest shall
automatically terminate. Lender shall, at Borrower’s sole cost and expense,
execute such further documents and take such further actions as may be
reasonably necessary to make effective the release contemplated by this
Section 4.3, including duly authorizing and delivering termination statements
for filing in all relevant jurisdictions under the Code.

 

4.4  Location and Possession of Collateral. The Collateral is and shall remain
in the possession of Borrower at its location listed on the cover page hereof or
as set forth in the Disclosure Schedule. Borrower shall remain in full
possession, enjoyment and control of the Collateral (except only as may be
otherwise required by Lender for perfection of the security interests therein
created hereunder) and so long as no Event of Default has occurred and is
continuing, shall be entitled to manage, operate and use the same and each part
thereof with the rights and franchises appertaining thereto; provided that the
possession, enjoyment, control and use of the Collateral shall at all time be
subject to the Borrower’s observance and performance of the terms of this
Agreement.

 

18

 

 

4.5  Delivery of Additional Documentation Required. Borrower shall from time to
time execute and deliver to Lender, at the request of Lender, all financing
statements and other documents Lender may reasonably request, in form
satisfactory to Lender, to perfect and continue Lender’s perfected security
interests in the Collateral and in order to consummate fully all of the
transactions contemplated under the Loan Documents.

 

4.6  Right to Inspect. Lender (through any of its officers, employees, or
agents) shall have the right, upon reasonable prior notice, from time to time
during Borrower’s usual business hours, to inspect the books and records of
Borrower and Subsidiaries and to make copies thereof and to inspect, test, and
appraise the Collateral in order to verify Borrower’s financial condition or the
amount, condition of, or any other matter relating to, the Collateral.
Notwithstanding the foregoing, so long as no Event of Default shall be
continuing, the inspection rights shall be exercised no more frequently than one
(1) per year.

 

4.7  Protection of Intellectual Property. Borrower shall:

 

(a) protect, defend and maintain the validity and enforceability of its
Intellectual Property and promptly advise Lender in writing of material
infringements;

 

(b) not allow any Intellectual Property material to Borrower’s business to be
abandoned, forfeited or dedicated to the public without Lender’s written
consent;

 

(c)  provide written notice to Lender within ten (10) days of entering or
becoming bound by any Restricted License (other than over-the-counter software
that is commercially available to the public); and

 

(d) take such commercially reasonable steps as Lender reasonably requests to
obtain the consent of, or waiver by, any person whose consent or waiver is
necessary for (i) any Restricted License to be deemed “Collateral” and for
Lender to have a security interest in it that might otherwise be restricted or
prohibited by law or by the terms of any such Restricted License, whether now
existing or entered into in the future, and (ii) Lender to have the ability in
the event of a liquidation of any Collateral to dispose of such Collateral in
accordance with or Lender’s rights and remedies under this Agreement and the
other Loan Documents.

 

19

 

 

5. Representations and Warranties.   Except as set forth in the Disclosure
Schedule, Borrower represents and warrants as follows:

 

5.1  Organization and Qualification. Each of Borrower and its Subsidiaries is a
corporation duly organized and validly existing under the laws of its state of
incorporation and qualified and licensed to do business in, and is in good
standing in, any jurisdiction in which the conduct of its business or its
ownership of Property requires that it be so qualified and licensed, except for
such states as to which any failure to so qualify would not have a Material
Adverse Effect.

 

5.2  Authority. Borrower has all necessary power and authority to execute,
deliver, and perform in accordance with the terms thereof, the Loan Documents to
which it is a party. Borrower and Subsidiaries have all requisite power and
authority to own and operate their Property and to carry on their businesses as
now conducted. Borrower and Subsidiaries have obtained all licenses, permits,
approvals and other authorizations necessary for the operation of their
business.

 

5.3  Conflict with Other Instruments, etc. Neither the execution and delivery of
any Loan Document to which Borrower is a party nor the consummation of the
transactions therein contemplated nor compliance with the terms, conditions and
provisions thereof will conflict with or result in a breach of any of the terms,
conditions or provisions of the certificate of incorporation, the by-laws, or
any other organizational documents of Borrower or any law or any regulation,
order, writ, injunction or decree of any court or Governmental Authority by
which Borrower or any Subsidiary or any of their respective property or assets
may be bound or affected, the conflict or breach of which would have a Material
Adverse Effect, or any material agreement or instrument to which Borrower is a
party or by which it or any of its Property is bound or to which it or any of
its Property is subject, or constitute a default thereunder or result in the
creation or imposition of any Lien, other than Permitted Liens.

 

5.4  Authorization; Enforceability. The execution and delivery of this
Agreement, the granting of the security interest in the Collateral, the
incurring of the Loan, the execution and delivery of the other Loan Documents to
which Borrower is a party and the consummation of the transactions herein and
therein contemplated have each been duly authorized by all necessary action on
the part of Borrower. No authorization, consent, approval, license or exemption
of, and no registration, qualification, designation, declaration or filing with,
or notice to, any Person is, was or will be necessary to (a) the valid execution
and delivery of any Loan Document to which Borrower is a party, (b) the
performance of Borrower’s obligations under any Loan Document or (c) the
granting of the security interest in the Collateral, except for filings in
connection with the perfection of the security interest in any of the Collateral
or the issuance of the Warrants. The Loan Documents have been duly executed and
delivered and constitute legal, valid and binding obligations of Borrower,
enforceable in accordance with their respective terms, except as the
enforceability thereof may be limited by bankruptcy, insolvency or other similar
laws of general application relating to or affecting the enforcement of
creditors’ rights or by general principles of equity.

 

20

 

 

5.5  No Prior Encumbrances. Borrower has good and marketable title to the
Collateral, free and clear of Liens except for Permitted Liens. Borrower has
good title and ownership of, or is licensed under, all of Borrower’s current
Intellectual Property. Borrower is the sole owner or licensee of the
Intellectual Property which it owns or purports to own except for (a) Permitted
Licenses, (b) over-the-counter software that is commercially available to the
public and (c) material Intellectual Property licensed to Borrower and noted on
the Disclosure Schedule. Each patent which it owns or purports to own and which
is material to Borrower’s business is valid and enforceable, and no part of the
Intellectual Property which Borrower owns or purports to own and which is
material to Borrower’s business has been judged invalid or unenforceable, in
whole or in part. Except as noted on the Disclosure Schedule, Borrower is not a
party to, nor is it bound by, any Restricted License. Borrower has not received
any written communications alleging that Borrower has violated, or by conducting
its business as proposed, would violate any proprietary rights of any other
Person. Borrower has no knowledge of any infringement or violation by it of the
intellectual property rights of any third party and has no knowledge of any
violation or infringement by a third party of any of its Intellectual Property
that would result in a Material Adverse Effect. The Collateral constitutes
substantially all of the assets and property of Borrower (excluding the
Intellectual Property), and Borrower owns or licenses all Intellectual Property
associated with the business of Borrower and Subsidiaries, free and clear of any
liens other than Permitted Liens.

 

5.6  Security Interest. Assuming the proper filing of one or more financing
statement(s) identifying the Collateral with the proper state and/or local
authorities, the security interests in the Collateral granted to Lender pursuant
to this Agreement (a) constitute and will continue to constitute first priority
security interests and (b) are and will continue to be superior and prior to the
rights of all other creditors of Borrower (except to the extent of such
Permitted Liens).

 

5.7  Name; Location of Chief Executive Office, Principal Place of Business and
Collateral. Borrower has not done business under any name other than that
specified on the signature page hereof. Borrower’s jurisdiction of
incorporation, chief executive office, principal place of business, and the
place where Borrower maintains its records concerning the Collateral are
presently located in the state and at the address set forth on the cover page of
this Agreement. The tangible Collateral is presently located at the address set
forth on the cover page hereof or as set forth in the Disclosure Schedule.

 

5.8  Litigation. There are no actions or proceedings pending by or against
Borrower or any Subsidiary before any court, arbitral tribunal, regulatory
organization, administrative agency or similar body in which an adverse decision
could reasonably be expected to have a Material Adverse Effect. Borrower does
not have knowledge of any such pending or threatened in writing, actions or
proceedings.

 

21

 

 

5.9  Financial Statements. All financial statements (excluding all projections
or forecasts) relating to Borrower or any Subsidiary that have been or may
hereafter be delivered by Borrower to Lender present fairly in all material
respects Borrower’s Consolidated financial condition as of the date thereof and
Borrower’s Consolidated results of operations for the period then ended.

 

5.10 No Material Adverse Effect. No event has occurred and no condition exists
which could reasonably be expected to have a Material Adverse Effect since
December 31, 2013.

 

5.11 Full Disclosure. No representation, warranty or other statement made by
Borrower in any Loan Document (including the Disclosure Schedule), certificate
or written statement furnished to Lender contains any untrue statement of a
material fact or omits to state a material fact necessary in order to make the
statements contained in such certificates or statements not misleading. There is
no fact known to Borrower which materially adversely affects, or which could in
the future be reasonably expected to materially adversely affect, its ability to
perform its obligations under this Agreement (it being recognized by Lender that
any projections and forecasts provided by Borrower in good faith and based upon
reasonable assumptions are not viewed as facts and that actual results during
the period or periods covered by such projections and forecasts may differ from
the projected or forecasted results and such differences may be material).

 

5.12 Solvency, Etc. Borrower is Solvent (as defined below) and, after the
execution and delivery of the Loan Documents and the consummation of the
transactions contemplated thereby, Borrower will be Solvent. “Solvent” means,
with respect to any Person on any date, that on such date (a) the fair value of
the property of such Person is greater than the fair value of the liabilities
(including contingent liabilities) of such Person, (b) the present fair saleable
value of the assets of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its debts as they
become absolute and matured, (c) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature and (d) such Person is not engaged in
business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s property would constitute an unreasonably
small capital.

 

5.13 Subsidiaries. Borrower has no Subsidiaries.

 

22

 

 

5.14 Catastrophic Events; Labor Disputes. None of Borrower, any Subsidiary or
any of their respective Property is or has been affected by any fire, explosion,
accident, strike, lockout or other labor dispute, drought, storm, hail,
earthquake, embargo, act of God or other casualty that could reasonably be
expected to have a Material Adverse Effect. There are no disputes presently
subject to grievance procedure, arbitration or litigation under any of the
collective bargaining agreements, employment contracts or employee welfare or
incentive plans to which Borrower or any Subsidiary is a party, and there are no
strikes, lockouts, work stoppages or slowdowns, or, to the knowledge of
Borrower, jurisdictional disputes or organizing activity occurring or threatened
which could reasonably be expected to have a Material Adverse Effect.

 

5.15 Certain Agreements of Officers, Employees and Consultants.

 

(a) No Violation. To the knowledge of Borrower, no officer, employee or
consultant of Borrower is, or is now expected to be, in violation of any term of
any employment contract, proprietary information agreement, nondisclosure
agreement, noncompetition agreement or any other material contract or agreement
or any restrictive covenant relating to the right of any such officer, employee
or consultant to be employed by Borrower because of the nature of the business
conducted or to be conducted by Borrower or relating to the use of trade secrets
or proprietary information of others, in each case that would result in a
Material Adverse Effect, and to Borrower’s knowledge, the continued employment
of Borrower’s officers, employees and consultants does not subject Borrower to
any material liability for any claim or claims arising out of or in connection
with any such contract, agreement, or covenant that would result in a Material
Adverse Effect.

 

(b) No Present Intention to Terminate. To the knowledge of Borrower, no officer
of Borrower, and no employee or consultant of Borrower whose termination, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, has any present intention of terminating his or her
employment or consulting relationship with Borrower.

 

5.16 No Plan Assets. Neither Borrower nor any Subsidiary is an “employee benefit
plan,” as defined in Section 3(3) of ERISA, subject to Title I of ERISA, and
none of the assets of Borrower or any Subsidiary constitutes or will constitute
“plan assets” of one or more such plans within the meaning of 29 C.F.R.
Section 2510.3-101. In addition, (a) neither Borrower nor any Subsidiary is a
“governmental plan” within the meaning of Section 3(32) of ERISA and
(b) transactions by or with Borrower or any Subsidiary are not subject to state
statutes regulating investment of, and fiduciary obligations with respect to,
governmental plans similar to the provisions of Section 406 of ERISA or
Section 4975 of the Internal Revenue Code currently in effect, which prohibit or
otherwise restrict the transactions contemplated by this Loan Agreement.

 

23

 

 

5.17  Blocked Person. To the best of Borrower’s knowledge, as of the date hereof
and at all times throughout the term of this Agreement, including after giving
effect to any transfers of interests permitted pursuant to the Loan Documents,
(a) none of the funds or other assets of Borrower, any Subsidiary or any of
their Affiliates constitute (or will constitute) property of, or are (or will
be) beneficially owned, directly or indirectly, by any Blocked Person; (b) no
Blocked Person has (or will have) any interest of any nature whatsoever in
Borrower, any Subsidiary or in their Affiliates, with the result that the
investment in the respective party (whether directly or indirectly), is
prohibited by applicable law or the Loan are in violation of applicable law; and
(c) none of the funds of Borrower, any Subsidiary or of their Affiliates have
been (or will be) derived from any unlawful activity with the result that the
investment in the respective party (whether directly or indirectly), is
prohibited by applicable law or the Loan are in violation of applicable law.

 

5.18 Regulatory Compliance. Borrower is not a “bank holding company” or a direct
or indirect subsidiary of a “bank holding company” as defined in the Bank
Holding Company Act of 1956, as amended, and Regulation Y thereunder of the
Board of Governors of the Federal Reserve System. Neither Borrower nor any
Subsidiary is an “investment company” or a company controlled by an “investment
company” under the Investment Company Act of 1940. Borrower is not engaged in
the business of extending credit for the purpose of purchasing or carrying
margin stock (as defined in Regulation U of the Board of Governors of the
Federal Reserve System) and no proceeds of any Loan will be used to purchase or
carry margin stock or to extend credit to others for the purpose of purchasing
or carrying any margin stock.

 

5.19 Payment of Taxes. All federal and other material tax returns, reports and
statements (including any attachments thereto or amendments thereof) of Borrower
and its Subsidiaries filed or required to be filed by any of them have been
timely filed (or extensions have been have been obtained and such extensions
have not expired) and all taxes shown on such tax returns or otherwise due and
payable and all assessments, fees and other governmental charges upon Borrower,
its Subsidiaries and their respective properties, assets, income, businesses and
franchises which are due and payable have been paid when due and payable, except
for the payment of any such taxes, assessments, fees and other governmental
charges which are being diligently contested by Borrower in good faith by
appropriate proceedings and for which adequate reserves have been made under
GAAP. To the knowledge of Borrower, no tax return of Borrower or any Subsidiary
is currently under an audit or examination, and Borrower has not received
written notice of any proposed audit or examination, in each case, where a
material amount of tax is at issue. Borrower is not an “S corporation” within
the meaning of Section 1361(a)(1) of the Internal Revenue Code of 1986, as
amended (the “Internal Revenue Code”).

 

6.  Affirmative Covenants.   Borrower, until the full and complete payment of
the Obligations (other than inchoate indemnification and similar obligations),
covenants and agrees that:

 

24

 

 

6.1  Good Standing. Borrower shall maintain, and cause each of its Subsidiaries
to maintain, its corporate existence and its good standing in its jurisdiction
of incorporation and maintain qualification in each jurisdiction in which the
failure to so qualify could reasonably be expected to have a Material Adverse
Effect. Borrower shall maintain, and cause each of its Subsidiaries to maintain,
in force all licenses, approvals and agreements, the loss of which could
reasonably be expected to have a Material Adverse Effect.

 

6.2  Government Compliance. Borrower shall comply, and cause each of its
Subsidiaries to comply, with all statutes, laws, ordinances and government rules
and regulations to which it is subject, noncompliance with which could
reasonably be expected to have a Material Adverse Effect.

 

6.3  Financial Statements, Reports, Certificates. Borrower shall deliver to each
Lender: (a) Borrower will provide quarterly financials in the form provided in
its 10-Q, a Borrower prepared Consolidated balance sheet, Consolidated income
statement and Consolidated cash flow statement covering Borrower’s operations
during such period, certified by Borrower’s president, treasurer or chief
financial officer (each, a “Responsible Officer”); (b) as soon as available, but
in any event within one hundred twenty (120) days after the end of Borrower’s
fiscal year, audited Consolidated financial statements of Borrower prepared in
accordance with GAAP, together with an unqualified opinion on such financial
statements of a nationally recognized or other independent public accounting
firm reasonably acceptable to Lender (Lender acknowledges that Grant Thorton LLP
is reasonably acceptable); and (c) as soon as available, but in any event within
sixty (60) days after the earlier of (i) the end of Borrower’s fiscal year or
(ii) the date of Borrower’s board of directors’ adoption, Borrower’s operating
budget and plan for the next fiscal year; and (d) such other financial
information as Lender may reasonably request from time to time. From and after
such time as Borrower becomes a publicly reporting company, promptly as they are
available and in any event: (i) at the time of filing of Borrower’s Form 10-K
with the Securities and Exchange Commission after the end of each fiscal year of
Borrower, the financial statements of Borrower filed with such Form 10-K; and
(ii) at the time of filing of Borrower’s Form 10-Q with the Securities and
Exchange Commission after the end of each of the first three fiscal quarters of
Borrower, the Consolidated financial statements of Borrower filed with such
Form 10-Q. Borrower shall be deemed to deliver its 10-K and 10-Q to Lender when
such materials are posted on the website of the Securities and Exchange
Commission. In addition, Borrower shall deliver to Lender (A) promptly upon
becoming available, copies of all statements, reports and notices sent or made
available generally by Borrower to its security holders, which items shall be
deemed to have been delivered when posted on the website of the Securities and
Exchange Commission and (B) promptly upon receipt of notice thereof, a report of
any material legal actions pending or threatened in writing against Borrower or
any Subsidiary or the commencement of any legal action, proceeding or
governmental investigation involving Borrower or any Subsidiary that is
reasonably expected to result in damages or costs to Borrower of Two Hundred
Fifty Thousand Dollars ($250,000).

 

25

 

 

6.4  Certificates of Compliance. Each time financial statements are furnished
pursuant to Section 6.3 above, Borrower shall deliver to Lender an Officer’s
Certificate signed by a Responsible Officer in the form of, and certifying to
the matters set forth in Exhibit E hereto.

 

6.5  Notice of Defaults. As soon as possible, and in any event within five (5)
days after the discovery of a Default or an Event of Default, Borrower shall
provide Lender with an Officer’s Certificate setting forth the facts relating to
or giving rise to such Default or Event of Default and the action which Borrower
proposes to take with respect thereto.

 

6.6  Taxes. Borrower shall make, and cause each Subsidiary to make, due and
timely payment or deposit of all federal, state, and local taxes, assessments,
or contributions required of it by law or imposed upon any Property belonging to
it, and will execute and deliver to Lender, on demand, appropriate certificates
attesting to the payment or deposit thereof; and Borrower will make, and cause
each Subsidiary to make, timely payment or deposit of all tax payments and
withholding taxes required of it by applicable laws, including those laws
concerning F.I.C.A., F.U.T.A., state disability, and local, state, and federal
income taxes, and will, upon request, furnish Lender with proof satisfactory to
Lender indicating that Borrower and each Subsidiary has made such payments or
deposits; provided that Borrower need not make any payment if the amount or
validity of such payment is being contested in good faith by appropriate
proceedings which suspend the collection thereof (provided that such proceedings
do not involve any substantial danger of the sale, forfeiture or loss of any
material item of Collateral or Collateral which in the aggregate is material to
Borrower and that Borrower has adequately bonded such amounts or reserves
sufficient to discharge such amounts have been provided on the books of
Borrower). In addition, Borrower shall not change, and shall not permit any
Subsidiary to change, its respective jurisdiction of residence for taxation
purposes.

 

6.7  Use; Maintenance. Borrower shall keep and maintain all items of equipment
and other similar types of personal property that form any significant portion
or portions of the Collateral in good operating condition and repair (reasonable
wear and tear excepted) and shall make all necessary replacements thereof and
renewals thereto so that the value and operating efficiency thereof shall at all
times be maintained and preserved. Borrower shall not permit any such material
item of Collateral to become a fixture to real estate or an accession to other
personal property, without the prior written consent of Lender. Borrower shall
not permit any such material item of Collateral to be operated or maintained in
violation of any applicable law, statute, rule or regulation. With respect to
items of leased equipment (to the extent Lender has any security interest in any
residual Borrower’s interest in such equipment under the lease), Borrower shall
keep, maintain, repair, replace and operate such leased equipment in accordance
with the terms of the applicable lease.

 

26

 

 

6.8  Insurance. Borrower shall keep its business and the Collateral insured for
risks and in amounts standard for companies in Borrower’s industry and location,
and as Lender may reasonably request. Insurance policies shall be in a form,
with companies, and in amounts that are reasonably satisfactory to Lender. All
property policies shall have a lender’s loss payable endorsement showing Lender
as an additional loss payee and all liability policies shall show Lender as an
additional insured and all policies shall provide that the insurer must give
Lender at least thirty (30) days notice before canceling its policy At Lender’s
request, Borrower shall deliver certified copies of policies and evidence of all
premium payments. Proceeds payable under any property policy shall, at Lender’s
option, be payable to Lender on account of the Obligations. Notwithstanding the
foregoing, so long as no Event of Default has occurred and is continuing,
Borrower shall have the option of applying the proceeds of any property policy,
toward the replacement or repair of destroyed or damaged property; provided that
(a) any such replaced or repaired property (i) shall be of equal or like value
as the replaced or repaired Collateral and (ii) shall be deemed Collateral in
which Lender has been granted a first priority security interest and (b) after
the occurrence and during the continuation of an Event of Default all proceeds
payable under such property policy shall, at the option of Lender, be payable to
Lender on account of the Obligations. If Borrower fails to obtain insurance as
required under Section 6.8 or to pay any amount or furnish any required proof of
payment to third persons and Lender, Lender may make all or part of such payment
or obtain such insurance policies required in Section 6.8, and take any action
under the policies Lender deems prudent. On or prior to the first Funding Date
and prior to each policy renewal, Borrower shall furnish to Lender certificates
of insurance or other evidence satisfactory to Lender that insurance complying
with all of the above requirements is in effect.

 

6.9  Further Assurances. At any time and from time to time Borrower shall
execute and deliver such further instruments and take such further action as may
reasonably be requested by Lender to make effective the purposes of this
Agreement, including the continued perfection and priority of Lender’s security
interest in the Collateral.

 

6.10 Subsidiaries. Borrower, upon Lender’s request, shall cause any Subsidiary
to provide Lender with a guaranty of the Obligations and a security interest in
such Subsidiary’s assets to secure such guaranty.

 

7.  Negative Covenants.  Borrower, until the full and complete payment of the
Obligations, covenants and agrees that Borrower shall not:

 

7.1  Chief Executive Office. Change its name, jurisdiction of incorporation,
chief executive office, principal place of business or any of the items set
forth in Section 1 of the Disclosure Schedule without thirty (30) days prior
written notice to Lender.

 

27

 

 

7.2  Collateral Control. Subject to its rights under Sections 4.4 and 7.4,
remove any items of Collateral from Borrower’s facility located at the address
set forth on the cover page hereof or as set forth on the Disclosure Schedule.

 

7.3  Liens. Create, incur, allow or suffer, or permit any Subsidiary to create,
incur, allow or suffer, any Lien on any of its property, or assign or convey any
right to receive income, including the sale of any accounts except for Permitted
Liens, or permit any Collateral not to be subject to the first priority security
interest granted herein, or enter into any agreement, document, instrument or
other arrangement (except with or in favor of Lender) with any Person which
directly or indirectly prohibits or has the effect of prohibiting Borrower or
any Subsidiary from assigning, mortgaging, pledging, granting a security
interest in or upon, or encumbering any of Borrower’s or any Subsidiary’s
Intellectual Property, except (a) as otherwise permitted in Section 7.4 hereof
and (b) as permitted in the definition of “Permitted Liens” herein.

 

7.4  Other Dispositions of Collateral. Convey, sell, lease or otherwise dispose,
or permit any Subsidiary to convey, sell, lease or otherwise dispose, of all or
any part of the Collateral to any Person (collectively, a “Transfer”), except
for: (a) Transfers of inventory in the ordinary course of business; (b)
Transfers of worn-out or obsolete equipment made in the ordinary course of
business; (c) Transfers permitted under subclause (g) of the definition of
Permitted Liens with respect to Collateral and (d) Permitted Licenses.

 

7.5  Distributions. (a) Pay any dividends or make any distributions, or permit
any Subsidiary to pay any dividends or make any distributions, on their
respective Equity Securities; (b) purchase, redeem, retire, defease or otherwise
acquire, or permit any Subsidiary to purchase, redeem, retire, defease or
otherwise acquire, for value any of their respective Equity Securities (other
than repurchases pursuant to the terms of employee stock purchase plans,
employee restricted stock agreements or similar arrangements in an aggregate
amount not to exceed One Hundred Thousand Dollars ($100,000) in any fiscal
year); (c) return, or permit any Subsidiary to return, any capital to any holder
of its Equity Securities as such; (iv) make, or permit any Subsidiary to make,
any distribution of assets, Equity Securities, obligations or securities to any
holder of its Equity Securities as such; or (v) set apart any sum for any such
purpose; provided, however, Borrower may pay dividends payable solely in
Borrower’s common stock.

 

7.6  Mergers or Acquisitions. Merge or consolidate, or permit any Subsidiary to
merge or consolidate, with or into any other Person or acquire, or permit any
Subsidiary to acquire, all or substantially all of the capital stock or assets
of another Person; provided that (a) any Subsidiary may merge into another
Subsidiary and (b) any Subsidiary may merge into Borrower so long as Borrower is
the surviving entity.

 

28

 

 

7.7  Change in Business or Ownership. (i) Engage, or permit any Subsidiary to
engage, in any business other than the businesses currently engaged in by
Borrower or such Subsidiary, as applicable, or reasonably related thereto or
(ii) enter into any transaction or series of related transactions in which the
stockholders of Borrower who were not stockholders immediately prior to the
first such transaction own more than forty percent (40.0%) of the voting stock
of Borrower immediately after giving effect to such transaction or related
series of such transactions (other than by the sale of Borrower’s Equity
Securities (y) in a public offering or (z) to venture capital or other
institutional investors so long as Borrower identifies to Lender such investors
prior to the closing of the transaction and provides to Lender a description of
the material terms of the transaction).

 

7.8  Transactions With Affiliates; Creation of Subsidiaries. (a) Enter, or
permit any Subsidiary to enter, into any contractual obligation with any
Affiliate or engage in any other transaction with any Affiliate except upon
terms at least as favorable to Borrower or such Subsidiary, as applicable, as an
arms-length transaction with Persons who are not Affiliates of Borrower or (b)
create a Subsidiary without providing at least 10 Business Days advance notice
thereof to Lender and, if requested by Lender, such Subsidiary guarantees the
Obligations and grants a security interest in its assets to secure such
guaranty.

 

7.9  Indebtedness Payments. (a) Prepay, redeem, purchase, defease or otherwise
satisfy in any manner prior to the scheduled repayment thereof any Indebtedness
for borrowed money (other than amounts due or permitted to be prepaid under this
Agreement) or lease obligations, (b) amend, modify or otherwise change the terms
of any Indebtedness for borrowed money or lease obligations so as to accelerate
the scheduled repayment thereof or (c) repay any notes to officers, directors or
shareholders.

 

7.10 Indebtedness. Create, incur, assume or permit, or permit any Subsidiary to
create, incur or permit, to exist any Indebtedness except Permitted
Indebtedness.

 

7.11 Investments. Make, or permit any Subsidiary to make, any Investment except
for Permitted Investments.

 

29

 

  

7.12 Compliance.

 

(a) (i) Become, or permit any Subsidiary to become, an “investment company” or a
company controlled by an “investment company” under the Investment Company Act
of 1940 or undertake as one of its important activities extending credit to
purchase or carry margin stock (as defined in Regulation U of the Board of
Governors of the Federal Reserve System), or use the proceeds of any Loan for
that purpose; (ii) become, or permit any Subsidiary to become, subject to any
other federal or state law or regulation which purports to restrict or regulate
its ability to borrow money; or (iii) fail, or permit any Subsidiary to fail, to
meet the minimum funding requirements of the Employment Retirement Income
Security Act of 1974, and its regulations, as amended from time to time
(“ERISA”), permit, or permit any Subsidiary to permit, a Reportable Event or
Prohibited Transaction, as defined in ERISA, to occur; (iv) fail, or permit any
Subsidiary to fail, to comply with the Federal Fair Labor Standards Act or
violate any other law or regulation, if the violation could reasonably be
expected to have Material Adverse Effect.

 

(b) Lender hereby notifies Borrower that pursuant to the requirements of
Anti-Terrorism Laws, and Lender’s policies and practices, Lender is required to
obtain, verify and record certain information and documentation that identifies
Borrower and its principals, which information includes the name and address of
Borrower and its principals and such other information that will allow Lender to
identify such party in accordance with Anti-Terrorism Laws. Borrower will not,
nor will Borrower permit any Subsidiary to, directly or indirectly, enter into
any documents, instruments, agreements or contracts with any Blocked Person.
Borrower shall immediately notify Lender if Borrower has knowledge that Borrower
or any Affiliate is listed on the most current list published by OFAC or (i) is
convicted on, (ii) pleads nolo contendere to, (iii) is indicted on or (iv) is
arraigned and held over on charges involving money laundering or predicate
crimes to money laundering. Borrower will not, nor will Borrower permit any
Subsidiary or Affiliate to, directly or indirectly, (A) conduct any business or
engage in any transaction or dealing with any Person Borrower or such Subsidiary
knows to be a Blocked Person, including the making or receiving of any
contribution of funds, goods or services to or for the benefit of any Blocked
Person, (B) deal in, or otherwise engage in any transaction relating to, any
property or interests in property blocked pursuant to Executive Order No. 13224,
any similar executive order or other Anti-Terrorism Law or (C) engage in or
conspire to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in Executive Order No. 13224 or other Anti-Terrorism Law.

 

7.13 Maintenance of Accounts. (a) Maintain any deposit account or securities
account except accounts with respect to which Lender is able to take such
actions as Lender deems necessary to obtain a perfected security interest in
such accounts through one or more Account Control Agreements or (b) grant or
allow any other Person (other than Lender) to perfect a security interest in, or
enter into any agreements with any Persons (other than Lender) accomplishing
perfection via control as to, any of its deposit accounts or securities
accounts.

 

7.14 Negative Pledge Regarding Intellectual Property. Create, incur, assume or
suffer to exist, or permit any Subsidiary to create, incur, assume or suffer to
exist, any Lien of any kind upon any Intellectual Property or Transfer any
Intellectual Property, whether now owned or hereafter acquired, other than
Permitted Licenses.

 

30

 

 

8.  Events of Default.  Any one or more of the following events shall constitute
an “Event of Default” by Borrower under this Agreement:

 

8.1  Failure to Pay.  If Borrower fails to pay when due and payable or when
declared due and payable in accordance with the Loan Documents: (a) any
Scheduled Payment on the relevant Payment Date or on the relevant Maturity Date;
or (b) any other portion of the Obligations within five (5) days after receipt
of written notice from Lender that such payment is due.

 

8.2  Certain Covenant Defaults.  If Borrower fails to perform any obligation
arising under Sections 6.5 or 6.8 or violates any of the covenants contained in
Section 7 of this Agreement.

 

8.3  Other Covenant Defaults.  If Borrower fails or neglects to perform, keep,
or observe any other material term, provision, condition, covenant, or agreement
contained in this Agreement (other than as set forth in Sections 8.1, 8.2 or 8.4
through 8.14), in any of the other Loan Documents and Borrower has failed to
cure such default within fifteen (15) days of the occurrence of such default.
During this fifteen (15) day period, the failure to cure the default is not an
Event of Default.

 

8.4  Material Adverse Change.  If there occurs a material adverse effect on (a)
the condition (financial or otherwise), business or operations of Borrower, (b)
the ability of Borrower to perform its Obligations under the Loan Documents or
(c) the value of the Collateral or Lender’s security interest in the Collateral.

 

8.5  Intentionally Omitted.

 

8.6  Seizure of Assets, Etc. (a) If any material portion of Borrower’s or any
Subsidiary’s assets (i) is attached, seized, subjected to a writ or distress
warrant, or is levied upon or (ii) comes into the possession of any trustee,
receiver or Person acting in a similar capacity and such attachment, seizure,
writ or distress warrant or levy has not been removed, discharged or rescinded
within ten (10) days, (b) if Borrower or any Subsidiary is enjoined, restrained
or in any way prevented by court order from continuing to conduct all or any
material part of its business affairs, (c) if a judgment or other claim becomes
a lien or encumbrance upon any material portion of Borrower’s or any
Subsidiary’s assets or (d) if a notice of lien, levy, or assessment is filed of
record with respect to any of Borrower’s or any Subsidiary’s assets by the
United States Government, or any department agency or instrumentality thereof,
or by any state, county, municipal, or governmental agency, and the same is not
paid within ten (10) days after Borrower receives notice thereof; provided that
none of the foregoing shall constitute an Event of Default where such action or
event is stayed or an adequate bond has been posted pending a good faith contest
by Borrower.

 

8.7  Service of Process.  (a) The service of process upon Lender seeking to
attach by a trustee or other process any funds of Borrower on deposit or
otherwise held by Lender, (b) the delivery upon Lender of a notice of
foreclosure by any Person seeking to attach or foreclose on any funds of
Borrower on deposit or otherwise held by Lender or (c) the delivery of a notice
of foreclosure or exclusive control to any entity holding or maintaining
Borrower’s deposit accounts or accounts holding securities by any Person (other
than Lender) seeking to foreclose or attach any such accounts or securities.

 

31

 

 

8.8  Default on Indebtedness.  One or more defaults shall exist under any
agreement with any third party or parties which consists of the failure to pay
any Indebtedness of Borrower or any Subsidiary at maturity or which results in a
right by such third party or parties, whether or not exercised, to accelerate
the maturity of Indebtedness in an aggregate amount in excess of Two Hundred
Fifty Thousand Dollars ($250,000).

 

8.9  Judgments.  If a judgment or judgments for the payment of money in an
amount, individually or in the aggregate, of at least Two Hundred Fifty Thousand
Dollars ($250,000) shall be rendered against Borrower or any Subsidiary and
shall remain unsatisfied and unstayed for a period of ten (10) days or more.

 

8.10 Misrepresentations.  If any material misrepresentation or material
misstatement exists now or hereafter in any warranty, representation, statement,
certification, or report made to Lender by of Borrower.

 

8.11 Breach of Warrant.  If Borrower shall breach any material term of the
Warrant.

 

8.12 Unenforceable Loan Document.  If any Loan Document shall in any material
respect cease to be, or Borrower shall assert that any Loan Document is not, a
legal, valid and binding obligation of Borrower enforceable in accordance with
its terms.

 

8.13 Involuntary Insolvency Proceeding.  (a) If a proceeding shall have been
instituted in a court having jurisdiction in the premises (i) seeking a decree
or order for relief in respect of Borrower or any Subsidiary in an involuntary
case under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect, (ii) for the appointment of a receiver, liquidator,
administrator, assignee, custodian, trustee (or similar official) of Borrower or
any Subsidiary or for any substantial part of its Property or (iii) for the
winding-up or liquidation of its affairs, and such proceeding shall remain
undismissed or unstayed and in effect for a period of sixty (60) consecutive
days or (b) such court shall enter a decree or order granting the relief sought
in any such proceeding.

 

8.14 Voluntary Insolvency Proceeding.  If Borrower or any Subsidiary shall (a)
commence a voluntary case under any applicable bankruptcy, insolvency or other
similar law now or hereafter in effect, (b) consent to the entry of an order for
relief in an involuntary case under any such law, (c) consent to the appointment
of or taking possession by a receiver, liquidator, assignee, trustee, custodian
(or other similar official) of Borrower or any Subsidiary or for any substantial
part of its Property, (d) shall make a general assignment for the benefit of
creditors, (e) shall fail generally to pay its debts as they become due or (f)
take any corporate action in furtherance of any of the foregoing.

 

32

 

 

9.  Lender’s Rights and Remedies.

 

9.1  Rights and Remedies. Upon the occurrence of any Default or Event of Default
that remains continuing, Lender shall not have any further obligation to advance
money or extend credit to or for the benefit of Borrower. In addition, upon the
occurrence of an Event of Default that remains continuing, Lender shall have the
rights, options, duties and remedies of a secured party as permitted by law and,
in addition to and without limitation of the foregoing, Lender may, at its
election, without notice of election and without demand, do any one or more of
the following, all of which are authorized by Borrower:

 

(a) Acceleration of Obligations. Declare all Obligations, whether evidenced by
this Agreement, by any of the other Loan Documents, or otherwise, including (i)
any accrued and unpaid interest, (ii) the amounts which would have otherwise
come due under Section 2.3(b)(ii) if the Loan had been voluntarily prepaid,
(iii) the unpaid principal balance of the Loan and (iv) all other sums, if any,
that shall have become due and payable hereunder, immediately due and payable
(provided that upon the occurrence of an Event of Default described in Section
8.13 or 8.14 all Obligations shall become immediately due and payable without
any action by Lender);

 

(b) Protection of Collateral. Make such payments and do such acts as Lender
considers necessary or reasonable to protect Lender’s security interest in the
Collateral. Borrower agrees to assemble the Collateral if Lender so requires and
to make the Collateral available to Lender as Lender may designate. Borrower
authorizes Lender and its designees and agents to enter the premises where the
Collateral is located, to take and maintain possession of the Collateral, or any
part of it, and to pay, purchase, contest, or compromise any Lien which in
Lender’s determination appears or is claimed to be prior or superior to its
security interest and to pay all expenses incurred in connection therewith. With
respect to any of Borrower’s owned premises, Borrower hereby grants Lender a
license to enter into possession of such premises and to occupy the same,
without charge, for up to one hundred twenty (120) days in order to exercise any
of Lender’s rights or remedies provided herein, at law, in equity, or otherwise;

 

(c) Preparation of Collateral for Sale. Ship, reclaim, recover, store, finish,
maintain, repair, prepare for sale, advertise for sale, and sell (in the manner
provided for herein) the Collateral. Lender and its agents and any purchasers at
or after foreclosure are hereby granted a non-exclusive, irrevocable, perpetual,
fully paid, royalty-free license or other right, solely pursuant to the
provisions of this Section 9.1, to use, without charge, Borrower’s Intellectual
Property, including labels, patents, copyrights, rights of use of any name,
trade secrets, trade names, trademarks, service marks, and advertising matter,
or any Property of a similar nature, now or at any time hereafter owned or
acquired by Borrower or in which Borrower now or at any time hereafter has any
rights; provided that such license shall only be exercisable in connection with
the disposition of Collateral upon Lender’s exercise of its remedies hereunder;

 

(d) Sale of Collateral. Sell the Collateral at either a public or private sale,
or both, by way of one or more contracts or transactions, for cash or on terms,
in such manner and at such places (including Borrower’s premises) as Lender
determines are commercially reasonable; and

 

33

 

 

(e) Purchase of Collateral. Credit bid and purchase all or any portion of the
Collateral at any public sale.

 

Any deficiency that exists after disposition of the Collateral as provided above
will be paid immediately by Borrower.

 

9.2  Set Off Right. Following the occurrence of an Event of Default that remains
continuing, Lender may set off and apply to the Obligations any and all
Indebtedness at any time owing to or for the credit or the account of Borrower
or any other assets of Borrower in Lender’s possession or control.

 

9.3  Effect of Sale. Upon the occurrence of an Event of Default, to the extent
permitted by law, Borrower covenants that it will not at any time insist upon or
plead, or in any manner whatsoever claim or take any benefit or advantage of,
any stay or extension law now or at any time hereafter in force, nor claim, take
nor insist upon any benefit or advantage of or from any law now or hereafter in
force providing for the valuation or appraisement of the Collateral or any part
thereof prior to any sale or sales thereof to be made pursuant to any provision
herein contained, or to the decree, judgment or order of any court of competent
jurisdiction; nor, after such sale or sales, claim or exercise any right under
any statute now or hereafter made or enacted by any state or otherwise to redeem
the property so sold or any part thereof, and, to the full extent legally
permitted, except as to rights expressly provided herein, hereby expressly
waives for itself and on behalf of each and every Person, except decree or
judgment creditors of Borrower, acquiring any interest in or title to the
Collateral or any part thereof subsequent to the date of this Agreement, all
benefit and advantage of any such law or laws, and covenants that it will not
invoke or utilize any such law or laws or otherwise hinder, delay or impede the
execution of any power herein granted and delegated to Lender, but will suffer
and permit the execution of every such power as though no such power, law or
laws had been made or enacted. Any sale, whether under any power of sale hereby
given or by virtue of judicial proceedings, shall operate to divest all right,
title, interest, claim and demand whatsoever, either at law or in equity, of
Borrower in and to the Property sold, and shall be a perpetual bar, both at law
and in equity, against Borrower, its successors and assigns, and against any and
all Persons claiming the Property sold or any part thereof under, by or through
Borrower, its successors or assigns.

 

34

 

 

9.4  Power of Attorney in Respect of the Collateral. Borrower does hereby
irrevocably appoint Lender (which appointment is coupled with an interest) the
true and lawful attorney in fact of Borrower, with full power of substitution
and in its name to file any notices of security interests, financing statements
and continuations and amendments thereof pursuant to the Code or federal law, as
may be necessary to perfect or to continue the perfection of Lender’s security
interests in the Collateral. Borrower does hereby irrevocably appoint Lender
(which appointment is coupled with an interest) on the occurrence of an Event of
Default that remains continuing, the true and lawful attorney in fact of
Borrower, with full power of substitution and in its name: (a) to ask, demand,
collect, receive, receipt for, sue for, compound and give acquittance for any
and all rents, issues, profits, avails, distributions, income, payment draws and
other sums in which a security interest is granted under Section 4 with full
power to settle, adjust or compromise any claim thereunder as fully as if Lender
were Borrower itself; (b) to receive payment of and to endorse the name of
Borrower to any items of Collateral (including checks, drafts and other orders
for the payment of money) that come into Lender’s possession or under Lender’s
control; (c) to make all demands, consents and waivers, or take any other action
with respect to, the Collateral; (d) in Lender’s discretion to file any claim or
take any other action or proceedings, either in its own name or in the name of
Borrower or otherwise, which Lender may reasonably deem necessary or appropriate
to protect and preserve the right, title and interest of Lender in and to the
Collateral; (e) endorse Borrower’s name on any checks or other forms of payment
or security; (f) sign Borrower’s name on any invoice or bill of lading for any
account or drafts against account debtors; (g) make, settle, and adjust all
claims under Borrower’s insurance policies; (h) settle and adjust disputes and
claims about the accounts directly with account debtors, for amounts and on
terms Lender determines reasonable; (i) transfer the Collateral into the name of
Lender or a third party as the Code permits; and (j) to otherwise act with
respect thereto as though Lender were the outright owner of the Collateral.

 

9.5  Lender’s Expenses. If Borrower fails to pay any amounts or furnish any
required proof of payment due to third persons or entities, as required under
the terms of this Agreement, then Lender may do any or all of the following:
(a) make payment of the same or any part thereof; or (b) obtain and maintain
insurance policies of the type discussed in Section 6.8 of this Agreement, and
take any action with respect to such policies as Lender deems prudent. Any
amounts paid or deposited by Lender shall constitute Lender’s Expenses, shall be
immediately due and payable, shall bear interest at the Default Rate and shall
be secured by the Collateral. Any payments made by Lender shall not constitute
an agreement by Lender to make similar payments in the future or a waiver by
Lender of any Event of Default under this Agreement. Borrower shall pay all
reasonable fees and expenses, including Lender’s Expenses, incurred by Lender in
the enforcement or attempt to enforce any of the Obligations hereunder not
performed when due.

 

9.6  Remedies Cumulative; Independent Nature of Lender’s Rights. Lender’s rights
and remedies under this Agreement, the Loan Documents, and all other agreements
shall be cumulative. Lender shall have all other rights and remedies not
inconsistent herewith as provided under the Code, by law, or in equity. No
exercise by Lender of one right or remedy shall be deemed an election, and no
waiver by Lender of any Event of Default on Borrower’s part shall be deemed a
continuing waiver. No delay by Lender shall constitute a waiver, election, or
acquiescence by it. The Obligations of Borrower to Lender may be enforced by
Lender against Borrower in accordance with the terms of this Agreement and the
other Loan Documents and, to the fullest extent permitted by applicable law, it
shall not be necessary for Lender to be joined as an additional party in any
proceeding to enforce such Obligations.

 

9.7  Application of Collateral Proceeds. The proceeds and/or avails of the
Collateral, or any part thereof, and the proceeds and the avails of any remedy
hereunder (as well as any other amounts of any kind held by Lender, at the time
of or received by Lender after the occurrence of an Event of Default hereunder)
shall be paid to and applied as follows:

 

35

 

 

(a) First, to the payment of reasonable out-of-pocket costs and expenses,
including all amounts expended to preserve the value of the Collateral, of
foreclosure or suit, if any, and of such sale and the exercise of any other
rights or remedies, and of all proper fees, expenses, liability and advances,
including reasonable legal expenses and attorneys’ fees, incurred or made
hereunder by Lender, including Lender’s Expenses;

 

(b) Second, to the payment to Lender of the amount then owing or unpaid on the
Loan for any accrued and unpaid interest, the amounts which would have otherwise
come due under Section 2.3(b)(ii), if the Loan had been voluntarily prepaid, the
principal balance of the Loan, and all other Obligations with respect to the
Loan (provided, however, if such proceeds shall be insufficient to pay in full
the whole amount so due, owing or unpaid upon the Loan, then first, to the
unpaid interest thereon ratably, second, to the amounts which would have
otherwise come due under Section 2.3(b)(ii) ratably, if the Loan had been
voluntarily prepaid, third, to the principal balance of the Loan ratably, and
fourth, to the ratable payment of other amounts then payable to Lender under any
of the Loan Documents); and

 

(c) Third, to the payment of the surplus, if any, to Borrower, its successors
and assigns or to the Person lawfully entitled to receive the same.

 

9.8  Reinstatement of Rights. To the extent that any payment by or on behalf of
the Borrower is made to the Lender, or the Lender exercises its right of setoff,
and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the Lender in
its sole discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any bankruptcy or insolvency law or
otherwise, then to the extent of such recovery, the obligation or part thereof
originally intended to be satisfied shall be revived and continued in full force
and effect as if such payment had not been made or such setoff had not occurred.

 

10. Waivers; Indemnification.

 

10.1 Demand; Protest. Borrower waives demand, protest, notice of protest, notice
of default or dishonor, notice of payment and nonpayment, notice of any default,
nonpayment at maturity, release, compromise, settlement, extension, or renewal
of accounts, documents, instruments, chattel paper, and guarantees at any time
held by Lender on which Borrower may in any way be liable.

 

36

 

 

10.2 Lender’s Liability for Collateral. So long as Lender complies with its
obligations, if any, under the Code, and with reasonable practices regarding the
safekeeping of the Collateral in the possession or under the control of Lender,
Lender shall not in any way or manner be liable or responsible for: (a) the
safekeeping of the Collateral; (b) any loss or damage thereto occurring or
arising in any manner or fashion from any cause other than Lender’s gross
negligence or willful misconduct; (c) any diminution in the value thereof; or
(d) any act or default of any carrier, warehouseman, bailee, forwarding agency,
or other Person whomsoever. All risk of loss, damage or destruction of the
Collateral shall be borne by Borrower.

 

10.3 Indemnification and Waiver. Whether or not the transactions contemplated
hereby shall be consummated:

 

(a) General Indemnity. Borrower agrees upon demand to pay or reimburse Lender
for all liabilities, obligations and reasonable out-of-pocket expenses,
including Lender’s Expenses and reasonable fees and expenses of counsel for
Lender from time to time arising in connection with the enforcement or
collection of sums due under the Loan Documents, and in connection with any
amendment or modification of the Loan Documents or any “work-out” in connection
with the Loan Documents. Borrower shall indemnify, reimburse and hold Lender,
and each of its respective successors, assigns, agents, attorneys, officers,
directors, equity holders, servants, agents and employees (each an “Indemnified
Person”) harmless from and against all liabilities, losses, damages, actions,
suits, demands, claims of any kind and nature (including claims relating to
environmental discharge, cleanup or compliance), all costs and expenses
whatsoever to the extent they may be incurred or suffered by such Indemnified
Person in connection therewith (including reasonable attorneys’ fees and
expenses), fines, penalties (and other charges of any applicable Governmental
Authority), licensing fees relating to any item of Collateral, damage to or loss
of use of property (including consequential or special damages to third parties
or damages to Borrower’s property), or bodily injury to or death of any person
(including any agent or employee of Borrower) (each, a “Claim”), directly or
indirectly relating to or arising out of the use of the proceeds of the Loan or
otherwise, the falsity of any representation or warranty of Borrower or
Borrower’s failure to comply with the terms of this Agreement or any other Loan
Document. The foregoing indemnity shall cover, without limitation, (i) any Claim
in connection with a design or other defect (latent or patent) in any item of
equipment or product included in the Collateral, (ii) any Claim for infringement
of any patent, copyright, trademark or other intellectual property right, (iii)
any Claim resulting from the presence on or under or the escape, seepage,
leakage, spillage, discharge, emission or release of any Hazardous Materials on
the premises owned, occupied or leased by Borrower, including any Claims
asserted or arising under any Environmental Law, (iv) any Claim for negligence
or strict or absolute liability in tort or (v) any Claim asserted as to or
arising under any Account Control Agreement or any Landlord Agreement; provided,
however, Borrower shall not indemnify any Indemnified Person for any liability
incurred by such Indemnified Person as a direct and sole result of such
Indemnified Person’s gross negligence or willful misconduct. Such indemnities
shall continue in full force and effect, notwithstanding the expiration or
termination of this Agreement. Upon Lender’s written demand, Borrower shall
assume and diligently conduct, at its sole cost and expense, the entire defense
of Lender, each of its members, partners, and each of their respective, agents,
employees, directors, officers, equity holders, successors and assigns against
any indemnified Claim described in this Section 10.3(a). Borrower shall not
settle or compromise any Claim against or involving Lender without first
obtaining Lender’s written consent thereto, which consent shall not be
unreasonably withheld.

 

37

 

 

(b) Waiver. NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT
OR ANYWHERE ELSE, BORROWER AGREES THAT IT SHALL NOT SEEK FROM LENDER UNDER ANY
THEORY OF LIABILITY (INCLUDING ANY THEORY IN TORTS), ANY SPECIAL, INDIRECT,
CONSEQUENTIAL OR PUNITIVE DAMAGES.

 

(c) Survival; Defense. The obligations in this Section 10.3 shall survive
payment of all other Obligations pursuant to Section 12.8. At the election of
any Indemnified Person, Borrower shall defend such Indemnified Person using
legal counsel satisfactory to such Indemnified Person in such Person’s
reasonable discretion, at the sole cost and expense of Borrower. All amounts
owing under this Section 10.3 shall be paid within thirty (30) days after
written demand.

 

11. Notices.  Unless otherwise provided in this Agreement, all notices or
demands by any party relating to this Agreement or any other agreement entered
into in connection herewith shall be in writing and (except for financial
statements and other informational documents which may be sent by first-class
mail, postage prepaid) shall be personally delivered or sent by certified mail,
postage prepaid, return receipt requested, by prepaid nationally recognized
overnight courier, or by prepaid facsimile to Borrower or to Lender, as the case
may be, at their respective addresses set forth below:

 

  If to Borrower:  

Interleukin Genetics, Inc.

135 Beaver Street

Lexington, MA 02452

Attention: Chief Financial Officer

Fax: (781) 398-0720

Ph: (781) 398-0700

          If to Horizon:  

Horizon Technology Finance Corporation
312 Farmington Avenue

Farmington, CT 06032

Attention: Legal Department
Fax: (860) 676-8655
Ph: (860) 676-8654

 

The parties hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other.

 

38

 

 

12. General Provisions.

 

12.1 Successors and Assigns. This Agreement and the Loan Documents shall bind
and inure to the benefit of the respective successors and permitted assigns of
each of the parties; provided, however, neither this Agreement nor any rights
hereunder may be assigned by Borrower without Lender’s prior written consent,
which consent may be granted or withheld in Lender’s sole discretion. Lender
shall have the right without the consent of or notice to Borrower to sell,
transfer, assign, negotiate, or grant participations in all or any part of, or
any interest in Lender’s rights and benefits hereunder. Lender may disclose the
Loan Documents and any other financial or other information relating to Borrower
to any potential participant or assignee of any of the Loan; provided that such
participant or assignee agrees to protect the confidentiality of such documents
and information using the same measures that it uses to protect its own
confidential information.

 

12.2 Time of Essence. Time is of the essence for the performance of all
obligations set forth in this Agreement.

 

12.3 Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

 

12.4 Entire Agreement; Construction; Amendments and Waivers.

 

(a) Entire Agreement. This Agreement and each of the other Loan Documents dated
as of the date hereof, taken together, constitute and contain the entire
agreement between Borrower Lender and supersede any and all prior agreements,
negotiations, correspondence, understandings and communications between the
parties, whether written or oral, respecting the subject matter hereof. Borrower
acknowledges that it is not relying on any representation or agreement made by
Lender or any employee, attorney or agent thereof, other than the specific
agreements set forth in this Agreement and the Loan Documents.

 

(b) Construction. This Agreement is the result of negotiations between and has
been reviewed by each of Borrower and Lender as of the date hereof and their
respective counsel; accordingly, this Agreement shall be deemed to be the
product of the parties hereto, and no ambiguity shall be construed in favor of
or against Borrower or Lender. Borrower and Lender agree that they intend the
literal words of this Agreement and the other Loan Documents and that no parol
evidence shall be necessary or appropriate to establish Borrower’s or Lender’s
actual intentions.

 

(c) Amendments and Waivers. Any and all discharges or waivers of, or consents to
any departures from any provision of this Agreement or of any of the other Loan
Documents shall not be effective without the written consent of Lender. Any and
all amendments and modifications of this Agreement or of any of the other Loan
Documents shall not be effective without the written consent of Lender and
Borrower. Any waiver or consent with respect to any provision of the Loan
Documents shall be effective only in the specific instance and for the specific
purpose for which it was given. No notice to or demand on Borrower in any case
shall entitle Borrower to any other or further notice or demand in similar or
other circumstances. Any amendment, modification, waiver or consent affected in
accordance with this Section 12.4 shall be binding upon Lender and on Borrower.

 

39

 

 

12.5 Reliance by Lender. All covenants, agreements, representations and
warranties made herein by Borrower shall be deemed to be material to and to have
been relied upon by Lender, notwithstanding any investigation by Lender.

 

12.6 No Set-Offs by Borrower. All sums payable by Borrower pursuant to this
Agreement or any of the other Loan Documents shall be payable without notice or
demand and shall be payable in United States Dollars without set-off or
reduction of any manner whatsoever.

 

12.7 Counterparts. This Agreement may be executed in any number of counterparts
and by different parties on separate counterparts (including signatures
delivered by facsimile or other electronic means), each of which, when executed
and delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Agreement.

 

12.8 Survival. All covenants, representations and warranties made in this
Agreement shall continue in full force and effect so long as any Obligations or
commitment to fund remain outstanding. The obligations of Borrower to indemnify
Lender with respect to the expenses, damages, losses, costs and liabilities
described in Section 10.3 shall survive until all applicable statute of
limitations periods with respect to actions that may be brought against Lender
have run.

 

13. Relationship of Parties.  Borrower and Lender acknowledge, understand and
agree that the relationship between Borrower, on the one hand, and Lender, on
the other, is, and at all times shall remain solely that of a borrower and
lender. Lender shall not, under any circumstances, be construed to be a partner
or a joint venturer of Borrower or any of its Affiliates; nor shall Lender,
under any circumstances, be deemed to be in a relationship of confidence or
trust or a fiduciary relationship with Borrower or any of its Affiliates, or to
owe any fiduciary duty or any other duty to Borrower or any of its Affiliates.
Lender does not undertake or assume any responsibility or duty to Borrower or
any of its Affiliates to select, review, inspect, supervise, pass judgment upon
or otherwise inform Borrower or any of its Affiliates of any matter in
connection with its or their Property, any Collateral held by Lender or the
operations of Borrower or any of its Affiliates. Borrower and each of its
Affiliates shall rely entirely on their own judgment with respect to such
matters, and any review, inspection, supervision, exercise of judgment or supply
of information undertaken or assumed by Lender in connection with such matters
is solely for the protection of Lender and neither Borrower nor any Affiliate is
entitled to rely thereon.

 

40

 

 

14. Confidentiality.  All information (other than periodic reports filed by
Borrower with the Securities and Exchange Commission) disclosed by Borrower to
Lender in writing, orally, electronically, through inspection, or by any other
means pursuant to this Agreement shall be considered confidential. Lender agrees
to use the same degree of care to safeguard and prevent disclosure of such
confidential information as Lender uses with its own confidential information,
but in any event no less than a reasonable degree of care. Lender shall disclose
such information to any third party (other than (a) to another party hereto, (b)
to Lender’s members, partners, attorneys, governmental regulators (including any
self-regulatory authority) or auditors, (c) to Lender’s subsidiaries and
affiliates, (d) on a confidential basis, to any rating agency, (e) to
prospective transferees and purchasers of the Loan or any actual or prospective
party (or its Affiliates) to any swap, derivative or other transaction under
which payments are to be made by reference to the Obligations, Borrower, any
Loan Document or any payment thereunder, all subject to the same confidentiality
obligation set forth herein or (f) as required by law, regulation, subpoena or
other order to be disclosed) and shall use such information only for purposes of
evaluation of its investment in Borrower and the exercise of Lender’s rights and
the enforcement of its remedies under this Agreement and the other Loan
Documents. The obligations of confidentiality shall not apply to any information
that (i) was known to the public prior to disclosure by Borrower under this
Agreement, (ii) becomes known to the public through no fault of Lender, (iii) is
disclosed to Lender on a non-confidential basis by a third party or (iv) is
independently developed by Lender. Notwithstanding the foregoing, Lender’s
agreement of confidentiality shall not apply if and solely to the extent that
Lender has acquired indefeasible title to any Collateral or to the extent
reasonably required in connection with any enforcement or exercise of Lender’s
rights and remedies under this Agreement following an Event of Default,
including the enforcement of Lender’s security interest in the Collateral.

 

15. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.  THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF CONNECTICUT. EACH OF BORROWER AND LENDER HEREBY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN THE STATE
OF CONNECTICUT. BORROWER, AND LENDER HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF ANY OF
THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS.

 

[Remainder of page intentionally left blank.]

 

41

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

 

  BORROWER:   INTERLEUKIN GENETICS, INC.       By: /s/ Kenneth S. Kornman      
Name:  Kenneth S. Kornman       Title:  CEO       LENDER:   HORIZON TECHNOLOGY
FINANCE CORPORATION       By: /s/ Robert D. Pomeroy, Jr.   Name: Robert D.
Pomeroy, Jr.   Title: Chief Executive Officer

 

[SIGNATURE PAGE TO VENTURE LOAN AND SECURITY AGREEMENT]

 

 

 

 

 

LIST OF EXHIBITS AND SCHEDULES

 

Exhibit ADisclosure Schedule

Exhibit BFunding Certificate

Exhibit CForm of Note

Exhibit DForm of Legal Opinion

Exhibit EForm of Officer’s Certificate

 

 

 

 

EXHIBIT A

 

DISCLOSURE SCHEDULE

 

Borrower hereby certifies the following information to Lender:

 

Section 1. Information For UCC Financing Statements and Searches and Deposit
Accounts and Accounts Holding Securities.

 

(a) The exact corporate name of Borrower as it appears in its Certificate of
Incorporation, as amended to date is:

 

(b) Borrower’s state of incorporation is:

 

(c) The organizational ID number of Borrower from its jurisdiction of
incorporation is:

 

(d) Borrower’s taxpayer identification number is:

 

(e) The following is a list of all corporate names, dba or trade names used by
Borrower in the past five years:

 

(f) The address of Borrower’s headquarters and chief executive office is:

 

(g) The following is a list of all States where Borrower’s headquarters and
chief executive office has been located in the past five years:

 

(h) The following is a list of all States where Borrower’s property and assets
have been located in the past five years:

 

(i) The following is a list of all of Borrower’s accounts (bank name, address
and account names and numbers):

 

Depository Bank Bank Address Type of Account Acct. No.        

 

(j) The following is a list of all of Borrower’s accounts holding securities
(broker/bank name, address and account names and numbers):

 

 

 

 

EXHIBIT B

 

FUNDING CERTIFICATE

 

The undersigned, being the duly elected and acting
                                             of INTERLEUKIN GENETICS, INC., a
Delaware corporation (“Borrower”), does hereby certify to HORIZON TECHNOLOGY
FINANCE CORPORATION (the “Lender”) in connection with that certain Venture Loan
and Security Agreement dated as of December __, 2014 by and between Borrower,
and Lender (the “Loan Agreement”; with other capitalized terms used below having
the meanings ascribed thereto in the Loan Agreement) that:

 

1.           The representations and warranties made by Borrower in Section 5 of
the Loan Agreement and in the other Loan Documents are true and correct as of
the date hereof.

 

2.           No event or condition has occurred that would constitute a Default
or an Event of Default under the Loan Agreement or any other Loan Document.

 

3.           Borrower is in compliance with the covenants and requirements
contained in Sections 4, 6 and 7 of the Loan Agreement.

 

4.           All conditions referred to in Section 3 of the Loan Agreement to
the making of the Loan to be made on or about the date hereof have been
satisfied.

 

5.           No material adverse change in the general affairs, management,
results of operations, condition (financial or otherwise) or prospects of
Borrower, whether or not arising from transactions in the ordinary course of
business, has occurred.

 

6.           The proceeds for Loan A shall be disbursed as follows:

 

Disbursement from Horizon:

Loan Amount$

 Less:

Legal Fees$

Balance of Commitment Fee$

 

Net Proceeds due from Horizon:$

 

 

 

 

7.           The aggregate net proceeds of Loan A in the amount of
$_________________ shall be transferred by Horizon to Borrower’s account as
follows:

 

Account Name:

Bank Name:

Bank Address:

Attention:

Telephone:

Account Number:

ABA Number:

 

Dated: December __, 2014

 

  BORROWER:       INTERLEUKIN GENETICS, INC.       By:           Name:          
Title:  

 

[Signature page to Funding Certificate]

 

 

 

 

EXHIBIT C

 

SECURED PROMISSORY NOTE

 

$5,000,000 Dated: December __, 2014

 

FOR VALUE RECEIVED, the undersigned, INTERLEUKIN GENETICS, INC., a Delaware
corporation (“Borrower”), HEREBY PROMISES TO PAY to HORIZON TECHNOLOGY FINANCE
CORPORATION, a Delaware corporation (“Lender”) the principal amount of Five
Million Dollars ($5,000,000) or such lesser amount as shall equal the
outstanding principal balance of Loan A (the “Loan”) made to Borrower by Lender
pursuant to the Loan Agreement (as defined below), and to pay all other amounts
due with respect to the Loan on the dates and in the amounts set forth in the
Loan Agreement.

 

Interest on the principal amount of this Note from the date of this Note shall
accrue at the Loan Rate or, if applicable, the Default Rate, each as established
in accordance with the Loan Agreement (as defined below). Interest shall be
computed on the basis of a 360-day year for the actual number of days elapsed.
If the Funding Date is not the first day of the month, interim interest accruing
from the Funding Date through the last day of that month shall be paid on the
first calendar day of the next calendar month. Commencing February 1, 2015
through and including April 1, 2016, on the first day of each month (each an
“Interest Payment Date”) Borrower shall make payments of accrued interest only
on the outstanding principal amount of the Loan. Commencing on May 1, 2016, and
continuing on the first day of each month thereafter (each a “Principal and
Interest Payment Date” and, collectively with each Interest Payment Date, each a
“Payment Date”), Borrower shall make to Lender thirty (30) equal payments of
principal in the amount of One Hundred Sixty-Six Thousand Six Hundred Sixty-Six
and 67/100 ($166,666.67) plus accrued interest on the then outstanding principal
amount due hereunder. On October 1, 2018, or the earlier repayment in full of
the Loan, Borrower shall make a payment of Two Hundred Twenty-Five Thousand and
00/100 Dollars ($225,000) to Lender (the “Final Payment”). If not sooner paid,
all outstanding amounts hereunder and under the Loan Agreement shall become due
and payable on October 1, 2018.

 

Principal, interest and all other amounts due with respect to the Loan, are
payable in lawful money of the United States of America to Lender as set forth
in the Loan Agreement. The principal amount of this Note and the interest rate
applicable thereto, and all payments made with respect thereto, shall be
recorded by Lender and, prior to any transfer hereof, endorsed on the grid
attached hereto which is part of this Note.

 

This Note is referred to in, and is entitled to the benefits of, the Venture
Loan and Security Agreement dated as of the date hereof (the “Loan Agreement”),
among Borrower and Lender. The Loan Agreement, among other things, (a) provides
for the making of a secured Loan to Borrower, and (b) contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events.

 

This Note may not be prepaid, except as set forth in Section 2.3 of the Loan
Agreement.

 

 

 

 

This Note and the obligation of Borrower to repay the unpaid principal amount of
the Loan, interest on the Loan and all other amounts due Lender under the Loan
Agreement is secured under the Loan Agreement.

 

Presentment for payment, demand, notice of protest and all other demands and
notices of any kind in connection with the execution, delivery, performance and
enforcement of this Note are hereby waived.

 

Borrower shall pay all reasonable fees and expenses, including reasonable
attorneys’ fees and costs, incurred by Lender in the enforcement or attempt to
enforce any of Borrower’s obligations hereunder not performed when due.

 

Any reference herein to Lender shall be deemed to include and apply to every
subsequent holder of this Note. Reference is made to the Loan Agreement for
provisions concerning optional and mandatory prepayments, Collateral,
acceleration and other material terms affecting this Note.

 

This Note shall be governed by and construed under the laws of the State of
Connecticut. Borrower agrees that any action or proceeding brought to enforce or
arising out of this Note may be commenced in the state or federal courts located
within the State of Connecticut.

 

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed by one of
its officers thereunto duly authorized on the date hereof.

 

  BORROWER:       INTERLEUKIN GENETICS, INC.       By:           Name:          
Title:  

 

[SIGNATURE PAGE TO SECURED PROMISSORY NOTE (LOAN A/B)]

 

 

 

 

EXHIBIT D

 

ITEMS TO BE COVERED BY OPINION OF BORROWER’S COUNSEL

 

1.       Borrower is a corporation, duly organized, validly existing and in good
standing under the laws of the State of Delaware, and is duly qualified and
authorized to do business in the State of Massachusetts.

 

2.       Borrower has the full corporate power, authority and legal right, and
has obtained all necessary approvals, consents and given all notices to execute
and deliver the Loan Documents and perform the terms thereof.

 

3.       The Loan Documents have been duly authorized, executed and delivered by
Borrower and constitute valid, legal and binding agreements, and are enforceable
in accordance with their terms.

 

4.       To our knowledge, there is no action, suit, audit, investigation,
proceeding or patent claim pending or threatened against Borrower in any court
or before any governmental commission, agency, board or authority which might
have a Material Adverse Effect.

 

5.       The Shares (as defined in the Warrant) issuable pursuant to exercise or
conversion of the Warrant have been duly authorized and reserved for issuance by
Borrower and, when issued in accordance with the terms thereof, will be validly
issued, fully paid and nonassessable.

 

6.       The shares of Common Stock issuable upon conversion of the Shares have
been duly authorized and reserved and, when issued in accordance with the terms
of Borrower’s Certificate of Incorporation, as amended, will be validly issued,
fully paid and nonassessable.

 

7.       The execution and delivery of the Loan Documents are not, and the
issuance of the Shares upon exercise of the Warrant in accordance with the terms
thereof will not be, inconsistent with Borrower’s Certificate of Incorporation,
as amended, or Bylaws, do not and will not contravene any law, governmental rule
or regulation, judgment or order applicable to Borrower, and do not and will not
conflict with or contravene any provision of, or constitute a default under, any
indenture, mortgage, contract or other agreement or instrument of which Borrower
is a party or by which it is bound or require the consent or approval of, the
giving of notice to, the registration or filing with or the taking of any action
in respect of or by, any federal, state or local government authority or agency
or other person, except for the filing of notices pursuant to federal and state
securities laws, which filings will be effected by the time required thereby.

 

 

 

 

EXHIBIT E

 

FORM OF OFFICER’S CERTIFICATE

 

TO: HORIZON TECHNOLOGY FINANCE CORPORATION

 

Reference is made to the Venture Loan and Security Agreement dated as of
December __, 2014 (as it may be amended from time to time, the “Loan Agreement”)
by and among INTERLEUKIN GENETICS, INC. (“Borrower”), HORIZON TECHNOLOGY FINANCE
CORPORATION (“Lender”). Unless otherwise defined herein, capitalized terms have
the meanings given such terms in the Loan Agreement. The undersigned Responsible
Officer of Borrower hereby certifies to Lender that:

 

1.No Event of Default or Default has occurred under the Loan Agreement,
including, without limitation, any Event of Default or Default caused by a
cross-default under any agreement evidencing Permitted Indebtedness of Borrower
to lenders other than Lender. (If a Default or Event of Default has occurred,
specify the nature and extent thereof and the action Borrower proposes to take
with respect thereto.)

 

2.The information provided in the Disclosure Schedules is currently true and
accurate, except as noted below.

 

3.Borrower is in compliance with the provisions of Section 4, 6 and 7 of the
Loan Agreement, except as noted below.

 

4.Attached herewith are the [monthly financial statements pursuant to Section
6.3(a) of the Loan Agreement/annual audited financial statements pursuant to
Section 6.3(b) of the Loan Agreement]. These have been prepared in accordance
with GAAP (subject to the absence of footnotes and normal year-end audit
adjustments, in the case of quarterly financial statements) and are consistent
from one period to the next except as noted below.

 

NOTES TO ABOVE CERTIFICATIONS:

 



 

 

 

 



  BORROWER:   INTERLEUKIN GENETICS, INC.       By:     Name:     Title:    
Date:  

 

 

 